Exhibit 10.1

    
CREDIT AGREEMENT
dated as of
March 7, 2012
among
KEMPER CORPORATION,
The Lenders Party Hereto,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,
WELLS FARGO BANK, NATIONAL ASSOCIATION


and


FIFTH THIRD BANK,
as Co-Syndication Agents
__________________________
J.P. MORGAN SECURITIES LLC
and
WELLS FARGO SECURITIES, LLC,
as Joint Bookrunners and Joint Lead Arrangers


    



--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page
ARTICLE I
Definitions    1

SECTION 1.01.
Defined Terms    1

SECTION 1.02.
Classification of Loans and Borrowings    18

SECTION 1.03.
Terms Generally    18

SECTION 1.04.
Accounting Terms; GAAP    19

ARTICLE II
The Credits    20

SECTION 2.01.
Commitments    20

SECTION 2.02.
Loans and Borrowings    20

SECTION 2.03.
Requests for Revolving Borrowings    20

SECTION 2.04.
Swingline Loans    21

SECTION 2.05.
Letters of Credit    22

SECTION 2.06.
Funding of Borrowings    27

SECTION 2.07.
Interest Elections    27

SECTION 2.08.
Termination and Reduction of Commitments; Increase in Commitments    29

SECTION 2.09.
Repayment of Loans; Evidence of Debt    30

SECTION 2.10.
Prepayment of Loans    31

SECTION 2.11.
Fees    31

SECTION 2.12.
Interest    32

SECTION 2.13.
Alternate Rate of Interest    33

SECTION 2.14.
Increased Costs    34

SECTION 2.15.
Break Funding Payments    35

SECTION 2.16.
Taxes    36

SECTION 2.17.
Payments Generally; Pro Rata Treatment; Sharing of Set-offs    39

SECTION 2.18.
Mitigation Obligations; Replacement of Lenders.    41

SECTION 2.19.
Defaulting Lenders.    42

ARTICLE III
Representations and Warranties    44

SECTION 3.01.
Organization; Power; Qualification    44

SECTION 3.02.
Authorization; Enforceability    44

SECTION 3.03.
Subsidiaries    44

SECTION 3.04.
Compliance with Laws    45

SECTION 3.05.
Necessary Authorizations    45

SECTION 3.06.
Title to Properties    45

SECTION 3.07.
Taxes    45

SECTION 3.08.
Financial Statements    45

SECTION 3.09.
No Material Adverse Change    45

SECTION 3.10.
Guaranties    46

SECTION 3.11.
Litigation    46





--------------------------------------------------------------------------------



SECTION 3.12.
ERISA    46

SECTION 3.13.
Compliance with Law    46

SECTION 3.14.
Accuracy and Completeness of Information    46

SECTION 3.15.
Compliance with Regulations T, U and X    46

SECTION 3.16.
Broker's or Finder's Commissions    46

SECTION 3.17.
Investment Company Act    46

SECTION 3.18.
Insurance Licenses    46

SECTION 3.19.
Foreign Assets Control Regulations, etc.    46

ARTICLE IV
Conditions    47

SECTION 4.01.
Effective Date    47

SECTION 4.02.
Each Credit Event    49

ARTICLE V
Affirmative Covenants    50

SECTION 5.01.
Preservation of Existence and Similar Matters    50

SECTION 5.02.
Compliance with Applicable Law    50

SECTION 5.03.
Maintenance of Properties    50

SECTION 5.04.
Accounting Methods and Financial Records    50

SECTION 5.05.
Payment of Taxes and Claims    51

SECTION 5.06.
Visits and Inspections    51

SECTION 5.07.
Use of Proceeds    51

SECTION 5.08.
Further Assurances    51

SECTION 5.09.
Quarterly Financial Statements of the Borrower    51

SECTION 5.10.
Annual Financial Statements of the Borrower    51

SECTION 5.11.
Additional Reporting Requirements    51

SECTION 5.12.
Performance Certificates    51

SECTION 5.13.
Copies of Other Reports    51

SECTION 5.14.
Notice of Litigation and Other Matters    51

ARTICLE VI
Negative Covenants    55

SECTION 6.01.
Restricted Payments and Restricted Purchases    55

SECTION 6.02.
Limitations on Indebtedness of Subsidiaries of Borrower    55

SECTION 6.03.
Limitation on Liens.    55

SECTION 6.04.
Amendment and Waiver    55

SECTION 6.05.
Liquidation; Merger; Disposition of Assets    56

SECTION 6.06.
Borrower’s Maximum Leverage    56

SECTION 6.07.
Borrower’s Minimum Consolidated Net Worth    56

SECTION 6.08.
Risk-Based Capital Ratio    57

SECTION 6.09.
Affiliate Transactions    57

SECTION 6.10.
Other Indebtedness    57

SECTION 6.11.
Restrictions on Upstream Dividends by Subsidiaries    57

SECTION 6.12.
Business of the Borrower    57





--------------------------------------------------------------------------------



ARTICLE VII
Events of Default    58

ARTICLE VIII
The Administrative Agent    61

ARTICLE IX
Miscellaneous    63

SECTION 9.01.
Notices    63

SECTION 9.02.
Waivers; Amendments    64

SECTION 9.03.
Expenses; Indemnity; Damage Waiver    65

SECTION 9.04.
Successors and Assigns    67

SECTION 9.05.
Survival    70

SECTION 9.06.
Counterparts; Integration; Effectiveness    71

SECTION 9.07.
Severability    71

SECTION 9.08.
Right of Setoff    71

SECTION 9.09.
Governing Law; Jurisdiction; Consent to Service of Process    71

SECTION 9.10.
WAIVER OF JURY TRIAL    72

SECTION 9.11.
Headings    72

SECTION 9.12.
Confidentiality    72

SECTION 9.13.
Interest Rate Limitation    73

SECTION 9.14.
USA PATRIOT Act    73

SECTION 9.15.
No Fiduciary Duty    73





SCHEDULES:
Schedule 1.01 -- Pricing Schedule
Schedule 2.01 – Commitments
Schedule 3.03 – Subsidiaries
Schedule 6.02 -- Existing Indebtedness
Schedule 6.03 – Existing Liens


EXHIBITS:
Exhibit A -- Form of Assignment and Assumption
Exhibit B – Form of Borrowing Request
Exhibit C – Form of Promissory Note
Exhibit D-1 – U.S. Tax Compliance Certificate (For Non-U.S. Lenders that are not
Partnerships for U.S. Federal Income Tax Purposes)
Exhibit D-2 – U.S. Tax Compliance Certificate (For Non-U.S. Lenders that are
Partnerships for U.S. Federal Income Tax Purposes)
Exhibit D-3 – U.S. Tax Compliance Certificate (For Non-U.S. Participants that
are not Partnerships for U.S. Federal Income Tax Purposes)
Exhibit D-4 – U.S. Tax Compliance Certificate (For Non-U.S. Participants that
are Partnerships for U.S. Federal Income Tax Purposes)






--------------------------------------------------------------------------------



CREDIT AGREEMENT dated as of March 7, 2012, among KEMPER CORPORATION, a Delaware
corporation, the LENDERS party hereto, JPMORGAN CHASE BANK, N.A., as
Administrative Agent, WELLS FARGO BANK, NATIONAL ASSOCIATION, as Co-Syndication
Agent, and FIFTH THIRD BANK, as Co-Syndication Agent.
The parties hereto agree as follows:
ARTICLE I
Definitions
SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:
“ABR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Act” has the meaning set forth in Section 9.14.
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise; provided, that for
the purposes of Section 6.09 and the definition of “Change in Control,” an
“Affiliate” shall mean any Person (other than a Person whose sole relationship
with any designated Person is as an employee or director) directly or indirectly
controlling, controlled by, or under common control with the designated Person,
with the term “control” including, without limitation, (a) the direct or
indirect beneficial ownership of more than thirty percent (30%) of the voting
securities or voting equity or partnership interests, of such Person or (b) the
power to direct or cause the direction of the management and policies of such
Person, whether by contract or otherwise, and the terms “controlling” and
“controlled” shall have meanings correlative to the foregoing. Notwithstanding
the foregoing, no member of the Singleton Family (other than an entity which is
both a member of the Singleton Family and a Disclosed Operating Company) shall
be considered an Affiliate of the Borrower so long as the Singleton Family owns
collectively (either directly or

1

--------------------------------------------------------------------------------



indirectly) less than 30% of the securities of the Borrower having ordinary
voting power for the election of directors of the Borrower.
“Agreement” means this Credit Agreement.
“Alternate Base Rate” means the highest of (i) the Prime Rate, (ii) the Federal
Funds Effective Rate in effect on such day plus ½ of 1% and (iii) the Adjusted
LIBO Rate for a one month interest period on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1%, provided that,
for the avoidance of doubt, the Adjusted LIBO Rate for any day shall be based on
the rate appearing on the Reuters Screen LIBOR01 (or on any successor or
substitute page of such page) at approximately 11:00 a.m. London time on such
day. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be effective
from and including the effective date of such change in the Prime Rate, the
Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.
“Annual Statement” means the annual statutory financial statement of each of
Trinity and United Insurance required to be filed with the insurance
commissioner (or similar authority) of its jurisdiction of incorporation, which
statement shall be in the form required by the applicable jurisdiction of
incorporation or, if no specific form is so required, in the form of financial
statements permitted by such insurance commissioner (or such similar authority)
to be used for filing annual statutory financial statements and shall contain
the type of information permitted by such insurance commissioner (or such
similar authority) to be disclosed therein, together with all exhibits or
schedules filed therewith.
“Applicable Law” means, with respect to any Person, all provisions of
constitutions, statutes, rules, regulations and orders of governmental bodies or
regulatory agencies applicable to such Person and its properties, including,
without limiting the foregoing, all orders and decrees of all courts and
arbitrators binding on such Person in Proceedings or actions to which the Person
in question is a party.
“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided that in the
case of Section 2.19 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the total Commitments (disregarding any
Defaulting Lender’s Commitment) represented by such Lender’s Commitment. If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.
“Applicable Rate” means, for any day, with respect to any Eurodollar Loan or ABR
Loan or with respect to the facility fees payable hereunder, the applicable rate
per annum set forth on Schedule 1.01 under the caption “Eurodollar Rate”, “ABR
Rate” or “Facility Fee Rate”, as the case may be, based upon the Leverage Ratio.
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the

2

--------------------------------------------------------------------------------



ordinary course of its business and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Government Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Government Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Basel III” means, collectively, those certain Consultative Documents issued by
the Basel Committee of Banking Supervisors of the Bank for International
Settlements entitled “Strengthening the Resilience of the Banking Sector” issued
December 17, 2009, “International Framework for Liquidity Risk Measurement,
Standards and Monitoring” issued December 17, 2009, “Countercyclical Capital
Buffer Proposal” issued July 16, 2010 and “Capitalization of Bank Exposures to
Central Counterparties” issued December 20, 2010.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” means Kemper Corporation, a Delaware corporation.
“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan.
“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall

3

--------------------------------------------------------------------------------



also exclude any day on which banks are not open for dealings in dollar deposits
in the London interbank market.
“Capitalized Lease” of a Person means any lease of property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.
“Capitalized Lease Obligations” means that portion of any obligation of a Person
as lessee under a lease which at the time would be required to be capitalized on
the balance sheet of such lessee in accordance with GAAP.
“Change in Control” means (a) the direct or indirect ownership by any Person, on
a combined basis with any Affiliates of such Person, of 40% or more of the
existing voting stock of the Borrower; or (b) the failure of the Borrower to
own, free and clear of Liens or other encumbrances (other than Liens specified
in clauses (a), (b)(ii), (e) and (h) of the definition of Permitted Liens), 100%
of the outstanding shares of voting stock of Trinity and United Insurance on a
fully diluted basis.
“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rules,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided however, that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof and (ii)
all requests, rules, guidelines, requirements and directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States or foreign
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law” regardless of the date enacted, adopted,
issued or implemented.
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced or increased from time to time pursuant to Section
2.08 and (b) reduced or increased from time to time pursuant to assignments by
or to such Lender pursuant to Section 9.04. The initial amount of each Lender’s
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Commitment, as applicable.
The initial aggregate amount of the Lenders’ Commitments is $325,000,000.

4

--------------------------------------------------------------------------------



“Company Action Level” means the designation given by either the National
Association of Insurance Commissioners or the state department of insurance of
the state of domicile of the insurance company in question of a level or range
of levels of Risk-Based Capital Ratios as the Risk-Based Capital Ratio or
Ratios, as applicable, of an insurance company which permit a state insurance
department or commission (or other governmental entity) to require such
insurance company (or which otherwise cause such insurance company to be
required) to file a financial plan identifying problem conditions and a proposal
of corrective or remedial actions with any state insurance department or
commission (or other governmental entity) pursuant to rules, regulations or
guidelines adopted by the National Association of Insurance Commissioners or any
applicable state department of insurance. In the event there is no such
designation given by the National Association of Insurance Commissioners or any
applicable state department of insurance pursuant to such rules, regulations or
guidelines, “Company Action Level” shall be deemed to mean any level or range of
levels of Risk-Based Capital Ratios of an insurance company which permit a state
insurance department or commission (or other governmental entity) to take any
corrective or remedial actions with respect to such insurance company pursuant
to such rules, regulations or guidelines.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Net Income” means, for any computation period, with respect to the
Borrower on a consolidated basis with its Subsidiaries, cumulative net income
earned during such period as determined in accordance with GAAP.
“Consolidated Net Worth” means, at any date of determination, the consolidated
shareholders' equity of the Borrower and its Subsidiaries (excluding treasury
shares), determined as of such date in accordance with GAAP; provided, however,
that the effect of the unrealized gain or loss on fixed maturities, as
determined pursuant to ASC 320, shall be excluded when computing Consolidated
Net Worth.    
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Documents” means this Agreement and, after the execution and delivery
thereof pursuant to the terms of this Agreement, each promissory note, if any,
delivered pursuant to Section 2.09(e), the Letters of Credit, each amendment or
waiver hereof or hereunder and each other document or agreement executed and
delivered from time to time by the Borrower in connection with or pursuant to
the terms of this Agreement or any other Credit Document.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

5

--------------------------------------------------------------------------------



“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Lender Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Lender Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Lender Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Lender Party’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of a Bankruptcy Event.
“Disclosed Operating Company” means any Person which (a) is required to publicly
disclose its ownership (beneficial or otherwise) of shares of the Borrower
pursuant to Rules 13(d) or 13(g) of the General Rules and Regulations under the
Securities Exchange Act of 1934 and (b) owns or operates any business or is a
Person whose sole asset is the equity securities of another Person which owns or
operates any business.
“dollars” or “$” refers to lawful money of the United States of America.
“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).
“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Government Authority or any other
Person, arising (i) pursuant to or in connection with any actual or alleged
violation of any Environmental Law, (ii) in connection with any Hazardous
Materials or any actual or alleged Hazardous Materials Activity or (iii) in
connection with any actual or alleged damage, injury, threat or harm to health,
safety, natural resources or the environment.
“Environmental Laws” means any and all current or future statutes, ordinances,
orders, rules, regulations, guidance documents, judgments, Governmental
Authorizations, or any other requirements of any Government Authority relating
to (i) environmental matters, including those relating to any Hazardous
Materials Activity, (ii) the generation, use, storage, transportation or
disposal of Hazardous Materials or (iii) occupational safety and health,
industrial hygiene, land use or the protection of human, plant or animal health
or welfare, in any manner applicable to the Borrower or any of its Subsidiaries
or any of their respective properties.
 

6

--------------------------------------------------------------------------------



“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.
“ERISA Affiliate” means any corporation or trade or business which is a member
of the same controlled group of corporations (within the meaning of Section
414(b) of the Code) as the Borrower, or is under common control (within the
meaning of Section 414(c) of the Code) with the Borrower.
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
“Event of Default” has the meaning assigned to such term in Article VII.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.18(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.16, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in a Loan or Commitment or
to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.16(f) and (d)
any U.S. Federal withholding Taxes imposed under FATCA.
“Existing Credit Agreement” means that certain Credit Agreement dated as of
October 30, 2009 by and among the Borrower, the Subsidiaries thereof party
thereto, the lenders party thereto and Wells Fargo Bank, National Association,
as administrative agent.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received

7

--------------------------------------------------------------------------------



by the Administrative Agent from three Federal funds brokers of recognized
standing selected by it.
“Financial Officer” means the chief financial officer, principal accounting
officer or treasurer of the Borrower.
“Fireside” means Fireside Securities Corporation, a California corporation and a
Wholly-Owned Subsidiary of the Borrower.
“Fireside Bank” means Fireside Bank, a California corporation and a Wholly-Owned
Subsidiary of the Borrower.
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender, with
respect to such Borrower, that is not a U.S. Person, and (b) if the Borrower is
not a U.S. Person, a Lender, with respect to such Borrower, that is resident or
organized under the laws of a jurisdiction other than that in which the Borrower
is resident for tax purposes.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Government Authority” means the government of the United States or any other
nation, or any state, regional or local political subdivision or department
thereof, and any other governmental or regulatory agency, authority, body,
commission, central bank, board, bureau, organ, court, instrumentality or other
entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government, in each case
whether federal, state, local or foreign (including supra-national bodies such
as the European Union or the European Central Bank).
“Governmental Authorization” means any permit, license, registration,
authorization, plan, directive, accreditation, consent, order or consent decree
of or from, or notice to, any Government Authority.
“Hazardous Materials” means (i) any chemical, material or substance at any time
defined as or included in the definition of “hazardous substances”, “hazardous
wastes”, “hazardous materials”, “extremely hazardous waste”, “acutely hazardous
waste”, “radioactive waste”, “biohazardous waste”, “pollutant”, “toxic
pollutant”, “contaminant”, “restricted hazardous waste”, “infectious waste”,
“toxic substances”, or any other term or expression intended to define, list or
classify substances by reason of properties harmful to health, safety or the
indoor or outdoor environment (including harmful properties such as
ignitability, corrosivity, reactivity, carcinogenicity, toxicity, reproductive
toxicity, “TCLP toxicity” or “EP toxicity” or words of similar import under any
applicable Environmental Laws); (ii) any oil, petroleum, petroleum fraction or
petroleum derived substance; (iii) any drilling fluids, produced waters and
other wastes associated with the exploration, development or production of crude
oil, natural gas or geothermal resources; (iv) any flammable substances or
explosives; (v) any radioactive materials; (vi) any asbestos-containing
materials; (vii) urea formaldehyde foam insulation; (viii) electrical equipment
which contains any oil or dielectric fluid containing polychlorinated biphenyls;
(ix) pesticides; and (x) any other chemical, material or substance, exposure to
which is prohibited, limited or regulated by any Government Authority or which
may or could pose a

8

--------------------------------------------------------------------------------



hazard to the health and safety of the owners, occupants or any Persons in the
vicinity of any facility of the Borrower or any of its Subsidiaries or to the
indoor or outdoor environment.
“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
release, threatened release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.
“Indebtedness” means, with respect to any Person, without duplication, the
obligations of such Person of the types described in clauses (a) through (f) in
the definition of Total Debt.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Credit Document and (b) to the extent not otherwise described
in (a), Other Taxes.
“Ineligible Institution” means (a) the Borrower or any of its Affiliates, (b) a
natural person or (c) a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of, a natural person or relative(s)
thereof; provided that, such holding company, investment vehicle or trust shall
not constitute an Ineligible Institution if it (x) has not been established for
the primary purpose of acquiring any Loans or Commitments, (y) is managed by a
professional advisor, who is not such natural person or a relative thereof,
having significant experience in the business of making or purchasing commercial
loans, and (z) has assets greater than $25,000,000 and a significant part of its
activities consists of making or purchasing commercial loans and similar
extensions of credit in the ordinary course of its business.
“Insurance Subsidiary” means any Subsidiary which is engaged in the insurance
business.
“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.07.
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December, (b)
with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.
“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next

9

--------------------------------------------------------------------------------



succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period pertaining to a Eurodollar Borrowing that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.
“IRS” means the United States Internal Revenue Service.
“Issuing Bank” means JPMorgan Chase Bank, N.A., in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.05(i). The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.
“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.
“Lender Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender and each other Lender.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to (i) an Assignment and Assumption,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption, and (ii) Section 2.08(d). Unless the context
otherwise requires, the term “Lenders” includes the Swingline Lender.
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
“Leverage Ratio” has the meaning set forth in Section 6.06.
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on the Reuters BBA Libor Rates Page 3750 (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service, providing rate quotations comparable to those currently
provided on such page of such Service, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, as the rate for dollar deposits with a maturity comparable to
such Interest Period. In the event that such rate is not available at such time
for any reason, then the “LIBO Rate” with respect to such

10

--------------------------------------------------------------------------------



Eurodollar Borrowing for such Interest Period shall be the rate at which dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.
“License” means any license, certificate of authenticity, permit or other
authorization which is required to be obtained from a Government Authority in
connection with the operation, ownership or transaction of insurance business.
“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, the
interest of a vendor or lessor under any conditional sale, Capitalized Lease or
other title retention agreement).
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
“Margin Stock” has the meaning set forth in Section 3.15.
“Material Portion” means the amount of property or other assets owned, leased or
operated by the Borrower and its Subsidiaries which represents more than 10% of
the consolidated assets of the Borrower and its Subsidiaries as would be shown
in the most recent publicly filed consolidated financial statements of the
Borrower and its Subsidiaries.
“Materially Adverse Effect” means a material adverse effect on (a) the business,
properties or financial condition of the Borrower and its Subsidiaries taken as
a whole, (b) the ability of the Borrower to perform its material obligations
under the Credit Documents, or (c) the validity or enforceability of any of the
Credit Documents or the rights or remedies of the Administrative Agent or the
Lenders thereunder.
“Maturity Date” means March 7, 2016.
“Maximum Rate” has the meaning set forth in Section 9.13.
“Multiemployer Plan” means a multiemployer plan defined as such in Section 3(37)
of ERISA to which contributions have been made by the Borrower or any ERISA
Affiliate and which is covered by Title IV of ERISA.
“Necessary Authorizations” means all authorizations, consents, permits,
approvals, licenses, and exemptions from, and all filings and registrations
with, and all reports to, any governmental or other regulatory authority whether
federal, state, or local, and all agencies thereof, necessary for the conduct of
the businesses and the ownership (or lease) of the properties and assets of the
Borrower or any of its Subsidiaries.
“One East Wacker Note” means that certain Secured Promissory Note, dated as of
December 29, 2003, in the original principal amount of $45,000,000, made by One
East Wacker LLC, held by and payable to the order of Trinity as of the date
hereof, as such note may

11

--------------------------------------------------------------------------------



be amended, modified, supplemented or restated from time to time and as such
note may be (a) endorsed, assigned or otherwise delivered from time to time to
any Wholly-Owned Subsidiary of the Borrower or (b) refinanced by another note
made by the Borrower or a domestic Wholly-Owned Subsidiary thereof.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than connections arising solely from
such Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.18).
“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.
“Participant” has the meaning set forth in Section 9.04.
“Participant Register” has the meaning set forth in Section 9.04(c).
“Permitted Lien” means, as applied to any Person:
(a)    Any Lien in favor of the Administrative Agent and the Lenders given to
secure the Obligations;
(b)    (i) Liens on real estate for real estate taxes not yet delinquent and
(ii) Liens for taxes, assessments, governmental charges, levies, or claims not
yet delinquent or the non payment of which is being diligently contested in good
faith by appropriate proceedings and for which adequate reserves have been set
aside on such Person’s books, but only so long as no foreclosure, distraint,
sale, or similar Proceedings have been commenced with respect thereto and remain
unstayed for a period of thirty (30) days after their commencement;
(c)    (i) Statutory Liens of landlords and (ii) Liens of carriers,
warehousemen, mechanics, laborers, and materialmen incurred in the ordinary
course of business for sums which are not overdue for a period of more than 60
days or are being diligently contested in good faith, if such reserve or
appropriate provision, if any, as shall be required by GAAP shall have been made
therefor;
(d)    Liens incurred and deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance or other types of
social security benefits or to secure the performance of bids, tenders, sales,
contracts (other than for the

12

--------------------------------------------------------------------------------



repayment of borrowed money), leases and surety, appeal, customs or performance
bonds and deposits to secure letters of credit issued to support or otherwise
provided in connection with such matters;
(e)    Limitations on the transfer of assets imposed by any federal, state or
local statute, regulation or ordinance applicable to such Person;
(f)    Easements, rights-of-way, restrictions, and other similar encumbrances on
the use of real property which do not interfere with the ordinary conduct of the
business of such Person, or Liens incidental to the conduct of the business of
such Person or to the ownership of its properties which were not incurred in
connection with Indebtedness or other extensions of credit and which do not in
the aggregate materially detract from the value of such properties or materially
impair their use in the operation of the business of such Person;
(g)    Liens securing Indebtedness of Subsidiaries of the Borrower in an
aggregate principal amount not to exceed the amount permitted pursuant to
subsection 6.02 hereof;
(h)    Judgment Liens against assets of the Borrower and its Subsidiaries
arising in connection with judicial Proceedings which do not secure an amount in
excess of $75,000,000;
(i)    Liens securing Indebtedness of the Borrower to the extent that such
Indebtedness is ratably secured with the Obligations and ranks pari passu at all
times with the Obligations;
(j)    Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection;
(k)    Normal and customary rights of setoff upon deposits of cash in favor of
banks or other depositary institutions;
(l)    Liens of sellers of goods to the Borrower or any of its Subsidiaries
arising under Article 2 of the Uniform Commercial Code or similar provisions of
applicable law in the ordinary course of business;
(m)    Liens in favor of the Borrower granted by a Subsidiary of the Borrower;
(n)    Liens on assets acquired after the date hereof securing Indebtedness
incurred to finance the acquisition, construction or improvement of such assets
(or, in the case of improvements, constructed) by the Borrower or any Subsidiary
thereof (including Liens with respect to warranty claims, indemnity rights or
other contractual rights under the purchase agreements relating thereto and all
proceeds of the foregoing); provided that (i) such Liens only secure
Indebtedness not prohibited by Section 6.02 hereof, (ii) such Liens are
incurred, and the Indebtedness secured thereby is created, within 180 days after
such acquisition, construction or improvement is completed, (iii) the
Indebtedness secured thereby does not exceed the cost of such assets at the time
of such acquisition, construction or improvement, and (iv) such Liens do not
apply to any other property or assets of the Borrower or any Subsidiary thereof;

13

--------------------------------------------------------------------------------



(o)    Liens against the assets of the Borrower or its Subsidiaries subject to
the terms of securities lending transactions in the ordinary course of business;
(p)    Liens granted in connection with a Permitted Securitization; provided,
that such Liens do not encumber any property other than the Margin Stock,
receivables or other insurance company assets made subject to such transaction
and the proceeds thereof;
(q)    Capitalized Lease Obligations of the Borrower in an aggregate amount
outstanding from time to time not to exceed $25,000,000;
(r)    Liens on the assets of Borrower’s Subsidiaries as described on Schedule
6.03 hereto;
(s)    Liens on Margin Stock;
(t)    Liens on the facility located at One East Wacker Drive, Chicago, Illinois
securing the Indebtedness evidenced by the One East Wacker Note; and
(u)    other Liens on real or personal property (other than Liens on any equity
securities issued by Trinity or United Insurance) of the Borrower or any
Subsidiary of the Borrower securing obligations of the Borrower or any
Subsidiary of the Borrower so long as the aggregate amount of the obligations
secured thereby does not exceed, in the aggregate, $25,000,000 at any one time
outstanding; provided, that the obligations of Subsidiaries of the Borrower
secured by Liens permitted by this clause (u) shall not exceed $5,000,000 in the
aggregate at any one time outstanding.
“Permitted Securitization” means the securitization or similar non-recourse
financing of receivables, insurance policies or other assets, in each case by
the Borrower or any of its Subsidiaries through a transfer, sale or other
disposition (including the granting of a security interest) thereof by the
Borrower or such Subsidiary to one or more direct or indirect special purpose
Subsidiaries of the Borrower.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Government Authority or
other entity.
“Plan” means an employee benefit plan within the meaning of Section 3(3) of
ERISA maintained by the Borrower or any ERISA Affiliate for employees of the
Borrower or any ERISA Affiliate and with respect to which the Borrower could
reasonably be expected to have any liability.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its office
located at 270 Park Avenue, New York, New York; each change in the Prime Rate
shall be effective from and including the date such change is publicly announced
as being effective.
“Proceedings” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration.

14

--------------------------------------------------------------------------------



“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) the Issuing Bank.
“Register” has the meaning set forth in Section 9.04.
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Reportable Event” is defined in Section 4043(c) of ERISA.
“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 66-2/3% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time.
“Reserve National” means Reserve National Insurance Company, an Oklahoma
corporation and a Wholly-Owned Subsidiary of the Borrower.
“Restricted Payment” means any direct or indirect distribution, dividend or
other payment to any Person on account of any capital stock or other equity
securities of the Borrower, or in connection with any tax sharing agreement
(other than tax sharing agreements having the Borrower or one of its
Subsidiaries as the tax paying entity under such agreement).
“Restricted Purchase” means any payment on account of the purchase, redemption
or other acquisition or retirement of any capital stock or other securities of,
the Borrower.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.
“Revolving Loan” means a Loan made pursuant to Section 2.01.
“Risk-Based Capital Ratio” means the risk-based capital ratio of any applicable
Person adopted from time to time by the National Association of Insurance
Commissioners or by the state department of insurance of the state of domicile
of the insurance company in question. In the event that there is a conflict
between the risk-based capital ratio formulae adopted by the National
Association of Insurance Commissioners and any applicable state department of
insurance, the formula adopted by such state department of insurance shall be
the applicable formula for purposes of this Agreement.

15

--------------------------------------------------------------------------------



“SAP” means, with respect to any insurance company, statutory accounting
practices prescribed or permitted by the National Association of Insurance
Commissioners and, as applicable, the state department of insurance of the state
of domicile of such insurance company for the preparation of financial
statements and reports by insurance companies of the same type as such insurance
company.
“Singleton Family” means (a) Christina Singleton Mednick and William W.
Singleton (as identified in that certain Schedule 13D/A filed with the United
States Securities and Exchange Commission on July 14, 2010 with respect to the
Borrower by the Singleton Group LLC (the “Singletons”)), (b) all descendants of
the Singletons and the spouse of any such descendant (the “Singleton
Descendants”), (c) the holders of record from time to time of membership
interests in Singleton Group, LLC and the spouse of any such holder (the
“Singleton Group Members”), (d) all descendants of the Singleton Group Members
and the spouse of any such descendant (the “Singleton Group Descendants” and,
together with the Singletons, the Singleton Descendants and the Singleton Group
Members, the “Singleton Persons”), (e) all trusts of which a Singleton Person is
a beneficiary or trustee and the trustees of any such trust, (f) the estate of
any Singleton Person, (g) all partnerships, limited liability companies and
other entities in which any one or more of the class consisting of the Persons
listed in the preceding clauses (a) through (f) shall have in excess of fifty
percent (50%) of the total voting power and the managers of any such entities
(in their capacity as such), and (h) the Affiliates and Associates of the
Persons identified in the foregoing clauses (a) through (g). For purposes of
this definition, a Person shall be treated as holding voting power or an equity
interest to the extent such power or interest is held directly or indirectly
through a corporation, partnership, estate, trust or other entity. For purposes
of this definition “Affiliate” and “Associate” shall have the respective
meanings ascribed to such terms in Rule 12b-2 of the General Rules and
Regulations under the Securities Exchange Act of 1934.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentage shall include those imposed pursuant to such Regulation D. Eurodollar
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for prorations,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation unless available to all of
the Lenders. The Statutory Reserve Rate shall be adjusted automatically on and
as of the effective date of any change in any reserve percentage.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than

16

--------------------------------------------------------------------------------



50% of the general partnership interests are, as of such date, owned, controlled
or held, or (b) that is, as of such date, otherwise Controlled, by the parent or
one or more subsidiaries of the parent or by the parent and one or more
subsidiaries of the parent.
“Subsidiary” means any subsidiary of the Borrower.
“Surplus Notes” means unsecured notes or debentures or contribution certificates
issued by an insurance company that (i) are subordinated to policyholders and
senior indebtedness of such insurance company, (ii) are subordinated to the
indebtedness under this Agreement, on terms and conditions reasonably
satisfactory to the Administrative Agent, (iii) require the prior approval of
the insurance department of the issuer’s state of domicile for the payment of
principal or interest, and (iv) receive equity treatment for all or a portion of
the principal amount thereof under SAP.
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.
“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.
“Swingline Loan” means a Loan made pursuant to Section 2.04.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Total Capitalization” means as of any date, the sum of (a) the Borrower’s
Consolidated Net Worth and (b) without duplication, Total Debt.
“Total Debt” means, with respect to the Borrower and its Subsidiaries on a
consolidated basis, as determined in accordance with GAAP, (a) indebtedness
created, issued or incurred by any such Person for borrowed money (whether by
loan or the issuance and sale of debt securities), but excluding customer
deposits, investment accounts and certificates and non-recourse indebtedness
incurred in connection with Permitted Securitizations; (b) obligations of any
such Person to pay the deferred purchase or acquisition price of property or
services, other than (i) trade accounts payable (other than for borrowed money)
arising, and accrued expenses incurred, in the ordinary course of business, (ii)
earn-out obligations contingent upon performance of an acquired business, except
to the extent such obligations would be required to be reflected on a
consolidated balance sheet of Borrower prepared in accordance with GAAP, (iii)
accruals for payroll and other liabilities accrued in the ordinary course of
business and (iv) accruals in respect of obligations arising under deferred
compensation plans; (c) indebtedness of others secured by a Lien on the property
of any such Person, whether or not the respective indebtedness so secured has
been assumed by any such Person; (d) reimbursement obligations of any such
Person in respect of amounts drawn on any letters of credit or similar
instruments issued or accepted by banks and other financial institutions for the
account of any such Person; (e) Capitalized Lease Obligations of any such
Person; and (f) indebtedness of others of the types described in clauses (a),
(b), (d) and (e) of this definition of Total Debt guaranteed by any such

17

--------------------------------------------------------------------------------



Person, or obligations incurred by direct or indirect special purpose
Subsidiaries of the Borrower in connection with any Permitted Securitization
guaranteed by any such Person.
“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans, the use of the proceeds thereof and the
issuance of Letters of Credit hereunder.
“Trinity” means Trinity Universal Insurance Company, a Texas corporation and a
Wholly-Owned Subsidiary of the Borrower.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“United Insurance” means United Insurance Company of America, an Illinois
corporation and a Wholly-Owned Subsidiary of the Borrower.
“Unitrin Direct” means the business of the Borrower or its Subsidiaries which
markets policies in respect of automobile and homeowners insurance directly to
consumers primarily through direct mail, websites and web insurance portals,
"click- throughs," radio advertising and employee-sponsored voluntary benefit
programs.
“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.16(f)(ii)(B)(3).
“Wholly-Owned Subsidiary” of a Person means (a) any subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (b) any partnership, limited liability company, association,
joint venture or similar business organization 100% of the ownership interests
having ordinary voting power of which shall at the time be so owned or
controlled (other than in the case of Foreign Subsidiaries, directors’
qualifying shares and/or other nominal amounts of shares required to be held by
Persons other than the Borrower and its Subsidiaries under applicable law).
SECTION 1.02.    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).
SECTION 1.03.    Terms Generally. The foregoing definitions shall be equally
applicable to both the singular and plural forms of the defined terms. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The

18

--------------------------------------------------------------------------------



words “include”, “includes” and “including” shall be deemed to be followed by
the phrase “without limitation”. The word “will” shall be construed to have the
same meaning and effect as the word “shall”. Unless the context requires
otherwise (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (e) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights, and (f) whenever any deadline for the delivery of
any notice, report or document falls on a day other than a Business Day, such
deadline shall be extended to the next succeeding Business Day.
SECTION 1.04.    Accounting Terms; GAAP and SAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP or SAP, as applicable, in each case as in
effect from time to time; provided that, if the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the date hereof in
GAAP or SAP, as applicable, or in the application thereof on the operation of
such provision (or if the Administrative Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or SAP, as applicable, or in the application thereof, then the parties
hereto shall negotiate in good faith to amend such provision in order to
preserve the original intent thereof and until then such provision shall be
interpreted on the basis of GAAP or SAP, as applicable, as in effect and applied
immediately before such change shall have become effective (during which time
the Borrower shall provide reconciliation statements together with its financial
statements to the extent applicable) until such notice shall have been withdrawn
or such provision amended in accordance herewith. Notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made without giving effect to (i) any election under
Accounting Standards Codification 825-10-25 (or any other Accounting Standards
Codification or update having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrower or any Subsidiary at “fair
value”, as defined therein, or (ii) any changes in accounting for leases
pursuant to SAP or GAAP (including from the implementation of proposed
Accounting Standards Update Leases (Topic 840) issued August 17, 2010, or any
successor or related proposal); provided that following the occurrence of any
changes described in clause (ii) above, to the extent applicable, the Borrower
shall deliver to the Administrative Agent, together with each certificate
delivered pursuant to Section 5.12 hereof, a schedule describing the effect of
clause (ii) on the leases of the Borrower and its Subsidiaries.

19

--------------------------------------------------------------------------------



ARTICLE II
The Credits
SECTION 2.01.    Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans to the Borrower from time to
time during the Availability Period in an aggregate principal amount that will
not result in (a) such Lender’s Revolving Credit Exposure exceeding such
Lender’s Commitment or (b) the sum of the total Revolving Credit Exposures
exceeding the total Commitments. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Revolving Loans.
SECTION 2.02.    Loans and Borrowings. (a) Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.
(b)    Subject to Section 2.13, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Swingline Loan shall be an ABR Loan. Subject to
Section 2.18(a), to the extent applicable, each Lender at its option may make
any Eurodollar Loan by causing any domestic or foreign branch or Affiliate of
such Lender to make such Loan; provided that any exercise of such option shall
not affect the obligation of the Borrower to repay such Loan in accordance with
the terms of this Agreement.
(c)    At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing (other than conversions or continuations of existing Borrowings), such
Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000. At the time that each ABR Revolving
Borrowing is made (other than conversions or continuations of existing
Borrowings), such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000; provided that an ABR
Revolving Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the total Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.05(e). Each
Swingline Loan shall be in an amount that is an integral multiple of $100,000
and not less than $500,000. Borrowings of more than one Type and Class may be
outstanding at the same time; provided that there shall not at any time be more
than a total of seven Eurodollar Revolving Borrowings outstanding.
(d)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.
SECTION 2.03.    Requests for Revolving Borrowings. To request a Revolving
Borrowing (other than a Swingline Loan), the Borrower shall notify the
Administrative Agent of such request by telephone (a) in the case of a
Eurodollar Borrowing, not later than 11:00 a.m.,

20

--------------------------------------------------------------------------------



New York City time, three Business Days (such three Business Days to include the
date of notice) before the date of the proposed Borrowing or (b) in the case of
an ABR Borrowing, not later than 11:00 a.m., New York City time, on the date of
the proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or electronic mail
to the Administrative Agent of a written Borrowing Request in the form of
Exhibit B attached hereto and signed by the Borrower. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:
(i)    the aggregate amount of the requested Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
(iv)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(v)    the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.06.
If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.
SECTION 2.04.    Swingline Loans. (a) Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans to the
Borrower from time to time during the Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding $20,000,000
or (ii) the sum of the total Revolving Credit Exposures exceeding the total
Commitments; provided that the Swingline Lender shall not be required to make a
Swingline Loan to refinance an outstanding Swingline Loan. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow Swingline Loans.
(b)    To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by electronic mail), not later
than 1:00 p.m., New York City time, on the day of a requested Swingline Loan
funding. Each such notice shall be irrevocable and shall specify the requested
date (which shall be a Business Day) and amount of the requested Swingline Loan.
The Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the Borrower. The Swingline Lender shall make each
Swingline Loan available to the Borrower by means of a credit to the general
deposit account of the Borrower with the Swingline Lender (or, in the case of a
Swingline Loan made to finance the

21

--------------------------------------------------------------------------------



reimbursement of an LC Disbursement as provided in Section 2.05(e), by
remittance to the Issuing Bank) by 3:00 p.m., New York City time, on the
requested date of such Swingline Loan.
(c)    The Swingline Lender may by written notice given to the Administrative
Agent not later than 10:00 a.m., New York City time, on any Business Day require
the Lenders to acquire participations on such Business Day in all or a portion
of the Swingline Loans outstanding. Such notice shall specify the aggregate
amount of Swingline Loans in which Lenders will participate. Promptly upon
receipt of such notice, the Administrative Agent will give notice thereof to
each Lender, specifying in such notice such Lender’s Applicable Percentage of
such Swingline Loan or Loans. Each Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Swingline Lender, such Lender’s Applicable
Percentage of such Swingline Loan or Loans. Each Lender acknowledges and agrees
that its obligation to acquire participations in Swingline Loans pursuant to
this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.06 with
respect to Loans made by such Lender (and Section 2.06 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Lenders that
shall have made their payments pursuant to this paragraph and to the Swingline
Lender, as their interests may appear; provided that any such payment so
remitted shall be repaid to the Swingline Lender or to the Administrative Agent,
as applicable, if and to the extent such payment is required to be refunded to
the Borrower for any reason. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Borrower of any default in the
payment thereof.
SECTION 2.05.    Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit as the applicant thereof, for the support of its or its Subsidiaries
obligations, in a form reasonably acceptable to the Administrative Agent and the
Issuing Bank, at any time and from time to time during the Availability Period.
In the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, the Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.
(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an

22

--------------------------------------------------------------------------------



outstanding Letter of Credit (other than an automatic renewal permitted pursuant
to paragraph (k) of this Section)), the Borrower shall hand deliver (or transmit
by electronic mail) to the Issuing Bank and the Administrative Agent (reasonably
in advance of the requested date of issuance, amendment, renewal or extension,
but in any event no less than three Business Days or such lesser period to which
the Issuing Bank may consent) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the Issuing Bank, the Borrower also shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the LC Exposure shall not exceed $25,000,000 and (ii) the sum of
the total Revolving Credit Exposures shall not exceed the total Commitments.
(c)    Expiration Date. Each Letter of Credit shall expire (or be subject to
termination by notice from the Issuing Bank to the beneficiary thereof) at or
prior to the close of business on the earlier of (i) the date one year after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Maturity Date; provided that any Letter
of Credit may expire on a date that is later than the date referred to in clause
(ii) subject to paragraphs (j) and (k) of this Section.
(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.
(e)    Reimbursement. If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 12:00 noon, New York City time, on the date that such LC
Disbursement is made, if the Borrower shall have

23

--------------------------------------------------------------------------------



received notice of such LC Disbursement prior to 10:00 a.m., New York City time,
on such date, or, if such notice has not been received by the Borrower prior to
such time on such date, then (subject to paragraph (h) below) not later than
12:00 noon, New York City time, on the Business Day immediately following the
day that the Borrower receives such notice; provided that the Borrower may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.03 or 2.04 that such payment be financed with an ABR Revolving
Borrowing or Swingline Loan in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Borrowing or Swingline Loan. If the
Borrower fails to make such payment when due, the Administrative Agent shall
notify each Lender of the applicable LC Disbursement, the payment then due from
the Borrower in respect thereof and such Lender’s Applicable Percentage thereof.
Promptly following receipt of such notice, each Lender shall pay to the
Administrative Agent its Applicable Percentage of the payment then due from the
Borrower, in the same manner as provided in Section 2.06 with respect to Loans
made by such Lender (and Section 2.06 shall apply, mutatis mutandis, to the
payment obligations of the Lenders), and the Administrative Agent shall promptly
pay to the Issuing Bank the amounts so received by it from the Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse the Issuing Bank, then to such Lenders
and the Issuing Bank as their interests may appear. Any payment made by a Lender
pursuant to this paragraph to reimburse the Issuing Bank for any LC Disbursement
(other than the funding of ABR Revolving Loans or a Swingline Loan as
contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.
(f)    Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by the Borrower to the extent

24

--------------------------------------------------------------------------------



permitted by applicable law) suffered by the Borrower that are caused by the
Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the Issuing Bank (as finally
determined by a court of competent jurisdiction), the Issuing Bank shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
(g)    Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by electronic
mail) of such demand for payment and whether the Issuing Bank has made or will
make an LC Disbursement thereunder; provided that any failure to give or delay
in giving such notice shall not relieve the Borrower of its obligation to
reimburse the Issuing Bank and the Lenders with respect to any such LC
Disbursement.
(h)    Interim Interest. If the Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(e) of this Section, then Section 2.12(c) shall apply. Interest accrued pursuant
to this paragraph shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse the Issuing Bank shall be for the
account of such Lender to the extent of such payment.
(i)    Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.11(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.

25

--------------------------------------------------------------------------------



(j)    Cash Collateralization. If (i) any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 66-2/3%
of the total LC Exposure) demanding the deposit of cash collateral pursuant to
this paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to 105% of the LC Exposure as of such date plus
any unpaid interest that accrued through such date in respect of unreimbursed LC
Disbursements; provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to the Borrower described in clause (g) or
(h) of Article VII or (ii) any Letter of Credit shall have an expiration date
after the Maturity Date, the Borrower shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Lenders, an amount in cash equal to 105% of the face amount of
such Letter of Credit on the date five Business Days prior to the Maturity Date.
Such deposit shall be held by the Administrative Agent as collateral for the
payment and performance of the obligations of the Borrower under this Agreement.
The Administrative Agent shall have exclusive dominion and control, including
the exclusive right of withdrawal, over such account. Other than any interest
earned on the investment of such deposits, which investments shall be made at
the option and sole discretion of the Administrative Agent and at the Borrower’s
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Bank for LC Disbursements for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated (but subject to the consent of Lenders with LC
Exposure representing greater than 66-2/3% of the total LC Exposure), be applied
to satisfy other obligations of the Borrower under this Agreement. If the
Borrower is required to provide an amount of cash collateral hereunder whether
as a result of the occurrence of an Event of Default, pursuant to Section
2.09(f) hereof or otherwise, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three Business Days after
all Events of Default or other conditions giving rise to the cash collateral
requirement have been cured or waived.
(k)    Evergreen Letters of Credit. If the Borrower so requests in any
applicable Letter of Credit application, a Letter of Credit may contain
automatic extension provisions; provided that any such Letter of Credit must
permit the Issuing Bank to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
in each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued. Unless otherwise directed by the Issuing Bank, the Borrower
shall not be required to make a specific request to the Issuing Bank for any
such extension. Once such a Letter of Credit has been issued, the Lenders shall
be deemed to have authorized (but may not require) the Issuing Bank to permit
the extension of such Letter of Credit at any time to an expiry date in
accordance with paragraph (c) of this Section; provided, however, that the
Issuing Bank shall not permit any such extension if (i) the Issuing Bank has
determined that it would not be permitted or would have no obligation at such
time to issue such Letter of Credit in its revised form (as extended) under the
terms

26

--------------------------------------------------------------------------------



hereof, or (ii) it has received notice on or before the day that is five
Business Days before the required notice date from the Administrative Agent, any
Lender or the Borrower that one or more of the applicable conditions specified
in Section 4.02 is not then satisfied, and directing the Issuing Bank not to
permit such extension, and the Administrative Agent has determined, in good
faith, that such condition or conditions have not, in fact, been satisfied.


SECTION 2.06.    Funding of Borrowings. (a) Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders; provided that Swingline Loans shall be made as provided
in Section 2.04. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower maintained with the Administrative Agent in New York
City and designated by the Borrower in the applicable Borrowing Request;
provided that ABR Revolving Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.05(e) shall be remitted by the
Administrative Agent to the Issuing Bank.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.
SECTION 2.07.    Interest Elections. (a) Each Revolving Borrowing initially
shall be of the Type specified in the applicable Borrowing Request and, in the
case of a Eurodollar Revolving Borrowing, shall have an initial Interest Period
as specified in such Borrowing Request. Thereafter, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Revolving Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing. This Section shall not apply to
Swingline Borrowings, which may not be converted or continued.

27

--------------------------------------------------------------------------------



(b)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or electronic mail to the Administrative Agent of a written Interest
Election Request in a form approved by the Administrative Agent and signed by
the Borrower.
(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Revolving Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Revolving Borrowing shall be converted to an ABR Borrowing at the end
of the Interest Period applicable thereto.

28

--------------------------------------------------------------------------------



SECTION 2.08.    Termination and Reduction of Commitments; Increase in
Commitments. (a) Unless previously terminated, the Commitments shall terminate
on the Maturity Date.
(b)    The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.10, the sum of the Revolving Credit Exposures would exceed the total
Commitments.
(c)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities or the
consummation of specified transactions, in which case such notice may be revoked
by the Borrower (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied. Any termination or
reduction of the Commitments shall be permanent. Each reduction of the
Commitments shall be made ratably among the Lenders in accordance with their
respective Commitments.
(d)    On up to five occasions after the Effective Date, the Borrower at its
option may, from time to time, seek to increase the total Commitments by up to
an aggregate amount of $75,000,000 (resulting in maximum total Commitments of
$400,000,000) upon at least three (3) Business Days’ prior written notice to the
Administrative Agent, which notice shall specify the amount of any such increase
(which shall not be less than $10,000,000) and shall certify that no Default has
occurred and is continuing. After delivery of such notice, the Administrative
Agent or the Borrower, in consultation with the Administrative Agent, may offer
the increase (which may be declined by any Lender in its sole and absolute
discretion) in the total Commitments on either a ratable basis to the Lenders or
on a non pro-rata basis to one or more lenders and/or to other lenders or
entities reasonably acceptable to the Administrative Agent and the Borrower. No
increase in the total Commitments shall become effective until the Lenders
(whether existing Lenders or new lenders) extending such incremental Commitment
amount and the Borrower shall have delivered to the Administrative Agent a
document in form and substance reasonably satisfactory to the Administrative
Agent pursuant to which (i) any such existing Lender agrees to the amount of its
Commitment increase, (ii) any such new Lender agrees to its Commitment amount
and agrees to assume and accept the obligations and rights of a Lender
hereunder, (iii) the Borrower accepts such incremental Commitments, (iv) the
effective date of any increase in the Commitments is specified and (v) the
Borrower certifies that on such date the conditions for a new Loan set forth in
Section 4.02 are satisfied. Upon the effectiveness of any increase in the total
Commitments pursuant hereto, (i) each Lender (new or existing) shall be deemed
to have accepted an assignment from the existing Lenders, and the existing
Lenders shall be deemed to have made an assignment to each new or existing
Lender accepting a new or increased Commitment, of an interest in each then
outstanding Revolving Loan (in each case, on

29

--------------------------------------------------------------------------------



the terms and conditions set forth in the Assignment and Assumption) and (ii)
the Swingline Exposure and LC Exposure of the existing and new Lenders shall be
automatically adjusted such that, after giving effect to such assignments and
adjustments, all Revolving Credit Exposure hereunder is held ratably by the
Lenders in proportion to their respective Commitments. Assignments pursuant to
the preceding sentence shall be made in exchange for, and substantially
contemporaneously with the payment to the assigning Lenders of, the principal
amount assigned plus accrued and unpaid interest and facility and Letter of
Credit fees. Payments received by assigning Lenders pursuant to this Section in
respect of the principal amount of any Eurodollar Loan shall, for purposes of
Section 2.15 be deemed prepayments of such Loan. Any increase of the total
Commitments pursuant to this Section shall be subject to receipt by the
Administrative Agent from the Borrower of such supplemental opinions,
resolutions, certificates and other documents as the Administrative Agent may
reasonably request. No consent of any Lender (other than the Lenders agreeing to
new or increased Commitments) shall be required for any incremental Commitment
provided or Loan made pursuant to this Section 2.08(d).
SECTION 2.09.    Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan on the
Maturity Date and (ii) to the Swingline Lender the then unpaid principal amount
of each Swingline Loan on the earlier of the Maturity Date and the first date
after such Swingline Loan is made that is either the 15th or last day of a
calendar month; provided that such date is at least two Business Days after such
Swingline Loan is made; provided further that on each date that a Revolving
Borrowing is made, the Borrower shall repay all Swingline Loans then
outstanding.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.
(e)    Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender and its registered assigns and
in the form of note attached hereto as Exhibit C. Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be

30

--------------------------------------------------------------------------------



represented by one or more promissory notes in such form payable to the payee
named therein and its registered assigns.
(f)    If at any time the aggregate Revolving Credit Exposure of the Lenders
exceeds the aggregate Commitments of the Lenders, the Borrower shall immediately
prepay the Revolving Loans in the amount of such excess. To the extent that,
after the prepayment of all Revolving Loans an excess of the Revolving Credit
Exposure over the aggregate Commitments still exists, the Borrower shall
promptly cash collateralize the Letters of Credit in the manner described in
Section 2.05(j) in an amount sufficient to eliminate such excess.
SECTION 2.10.    Prepayment of Loans. (a) The Borrower shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
subject to prior notice in accordance with paragraph (b) of this Section.
(b)    The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
electronic mail) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Revolving Borrowing, not later than 11:00 a.m., New York City time,
three Business Days before the date of prepayment, (ii) in the case of
prepayment of an ABR Revolving Borrowing, not later than 11:00 a.m., New York
City time, one Business Day before the date of prepayment or (iii) in the case
of prepayment of a Swingline Loan, not later than 12:00 noon, New York City
time, on the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.08(c), then such notice of prepayment may be revoked
if such notice of termination is revoked in accordance with Section 2.08(c).
Promptly following receipt of any such notice relating to a Revolving Borrowing,
the Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Revolving Borrowing shall be in an amount that would
be permitted in the case of an advance of a Revolving Borrowing of the same Type
as provided in Section 2.02. Each prepayment of a Revolving Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.12.
SECTION 2.11.    Fees. (a) The Borrower agrees to pay a facility fee to the
Administrative Agent for the account of each Lender (other than a Defaulting
Lender to the extent provided in Section 2.19), which shall accrue at the
Applicable Rate on the daily amount of the Commitment of such Lender (whether
used or unused) during the period from and including the Effective Date to but
excluding the date on which such Commitment terminates; provided that, if such
Lender continues to have any Revolving Credit Exposure after its Commitment
terminates, then such facility fee shall continue to accrue on the daily amount
of such Lender’s Revolving Credit Exposure from and including the date on which
its Commitment terminates to but excluding the date on which such Lender ceases
to have any Revolving Credit Exposure. Accrued facility fees shall be payable in
arrears on the third Business Day following the last day of March, June,
September and December of each year and on the date on which the Commitments
terminate, commencing on the first such date to occur after the date hereof;
provided that any facility fees accruing after the date on which the Commitments
terminate shall be payable on demand. All facility fees shall be computed on the
basis of a year of 360 days

31

--------------------------------------------------------------------------------



and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).
(b)    The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurodollar Revolving Loans on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on which such Lender ceases to
have any LC Exposure, and (ii) to the Issuing Bank a fronting fee, which shall
accrue at the rate or rates per annum separately agreed upon between the
Borrower and the Issuing Bank on the average daily amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date of termination of the Commitments and the date on which there
ceases to be any LC Exposure, as well as the Issuing Bank’s standard fees with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
or processing of drawings thereunder. Participation fees and fronting fees
accrued through and including the last day of March, June, September and
December of each year shall be payable on the third Business Day following such
last day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the
Commitments terminate and any such fees accruing after the date on which the
Commitments terminate shall be payable on demand. Any other fees payable to the
Issuing Bank pursuant to this paragraph shall be payable within 10 days after
demand. All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).
(c)    The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.
(d)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of facility fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.
SECTION 2.12.    Interest. (a) The Loans comprising each ABR Borrowing
(including each Swingline Loan) shall bear interest at the Alternate Base Rate
plus the Applicable Rate.
(b)    The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.
(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as

32

--------------------------------------------------------------------------------



well as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2% plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section or (ii) in the case of any
other amount, 2% plus the rate applicable to ABR Loans as provided in paragraph
(a) of this Section.
(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan, upon the final maturity thereof and upon
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR Loan
prior to the end of the Availability Period), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurodollar Loan prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion.
(e)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Alternate Base Rate, Adjusted
LIBO Rate or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
SECTION 2.13.    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or
(b)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or electronic mail as promptly as practicable thereafter
and, until the Administrative Agent notifies the Borrower and the Lenders that
the circumstances giving rise to such notice no longer exist (which notice shall
be given by the Administrative Agent promptly upon obtaining knowledge thereof),
(i) any Interest Election Request that requests the conversion of any Revolving
Borrowing to, or continuation of any Revolving Borrowing as, a Eurodollar
Borrowing shall be ineffective and such Borrowing shall be continued as an ABR
Borrowing and (ii) if any Borrowing Request requests a Eurodollar Revolving
Borrowing, such Borrowing shall be made as an ABR Borrowing; provided that if
the circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.

33

--------------------------------------------------------------------------------



If, after the date hereof, the introduction of, or any change in, any applicable
Law or any change in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any of the Lenders
(or any of their respective Lending Offices) with any request or directive
(whether or not having the force of Law) of any such Governmental Authority,
central bank or comparable agency, shall make it unlawful or impossible for any
of the Lenders (or any of their respective Lending Offices) to honor its
obligations hereunder to make or maintain any Eurodollar Loan or any ABR Loan as
to which the interest rate is determined by reference to the Adjusted LIBO Rate,
such Lender shall promptly give notice thereof to the Administrative Agent and
the Administrative Agent shall promptly give notice to the Borrower and the
other Lenders. Thereafter, until the Administrative Agent notifies the Borrower
that such circumstances no longer exist (which notice shall be given by the
Administrative Agent promptly upon obtaining knowledge thereof), (i) the
obligations of the Lenders to make Eurodollar Loans or ABR Loans as to which the
interest rate is determined by reference to the Adjusted LIBO Rate, and the
right of the Borrower to convert any Loan to a Eurodollar Loan or continue any
Loan as a Eurodollar Loan or an ABR Loan as to which the interest rate is
determined by reference to the Adjusted LIBO Rate shall be suspended and
thereafter the Borrower may select only ABR Loans as to which the interest rate
is not determined by reference to the Adjusted LIBO Rate hereunder, (ii) all ABR
Loans shall cease to be determined by reference to the Adjusted LIBO Rate and
(iii) if any of the Lenders may not lawfully continue to maintain a Eurodollar
Loan to the end of the then current Interest Period applicable thereto, the
applicable Loan shall immediately be converted to an ABR Loan as to which the
interest rate is not determined by reference to the Adjusted LIBO Rate for the
remainder of such Interest Period.
SECTION 2.14.    Increased Costs. (a) If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender (except
any such reserve requirement reflected in the Adjusted LIBO Rate) or the Issuing
Bank;
(ii)    impose on any Lender or the Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein; or
(iii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting into, continuing or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to such Lender, the Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender, the Issuing Bank or
such other Recipient hereunder (whether of principal, interest or otherwise),
then the Borrower will pay to

34

--------------------------------------------------------------------------------



such Lender, the Issuing Bank or such other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender, the Issuing Bank or
such other Recipient, as the case may be, for such additional costs incurred or
reduction suffered.
(b)    If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy and liquidity), then from time to time the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank
or such Lender’s or the Issuing Bank’s holding company for any such reduction
suffered.
(c)    A certificate of a Lender or the Issuing Bank setting forth the reason(s)
and the calculation of the amount or amounts necessary to compensate such Lender
or the Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section in reasonable detail shall be delivered to
the Borrower and shall be conclusive absent manifest error. The Borrower shall
pay such Lender or the Issuing Bank, as the case may be, the amount shown as due
on any such certificate within 10 days after receipt thereof.
(d)    Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.
SECTION 2.15.    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.10(b) and is revoked in accordance therewith) or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.18, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event (other than lost profits). In the case of
a Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued

35

--------------------------------------------------------------------------------



on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.
SECTION 2.16.    Taxes. (a) Payments Free of Taxes. Any and all payments by or
on account of any obligation of the Borrower under any Credit Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Government Authority in accordance with applicable law and, if such Tax
is an Indemnified Tax, then the sum payable by the Borrower shall be increased
as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section 2.16) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.
(b)    Payment of Other Taxes by the Borrower. The Borrower shall timely pay to
the relevant Government Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for, Other Taxes.
(c)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower to a Government Authority pursuant to this Section 2.16, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Government Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(d)    Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

36

--------------------------------------------------------------------------------



(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any
Credit Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Credit Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(f)    Status of Lenders. (iv) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Credit
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.16(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the

37

--------------------------------------------------------------------------------



reasonable request of the Borrower or the Administrative Agent), whichever of
the following is applicable:
(1)    In the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Credit Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(2)    executed originals of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit D-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit D-2 or
Exhibit D-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit D-4 on
behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Credit Document would be subject
to U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those

38

--------------------------------------------------------------------------------



contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
(iii)    Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.16 (including by
the payment of additional amounts pursuant to this Section 2.16), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.16 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Government Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.
(h)    Survival. Each party’s obligations under this Section 2.16 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Credit
Document.
(i)    Issuing Bank. For purposes of this Section 2.16, the term “Lender”
includes any Issuing Bank.
SECTION 2.17.    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of

39

--------------------------------------------------------------------------------



principal, interest, fees or reimbursement of LC Disbursements, or of amounts
payable under Section 2.14, 2.15 or 2.16, or otherwise) prior to 12:00 noon, New
York City time, on the date when due, in immediately available funds, without
set off or counterclaim. Any amounts received after such time on any date may,
in the discretion of the Administrative Agent, be deemed to have been received
on the next succeeding Business Day for purposes of calculating interest
thereon. All such payments shall be made to the Administrative Agent at its
offices at 270 Park Avenue, New York, New York, except payments to be made
directly to the Issuing Bank or Swingline Lender as expressly provided herein
and except that payments pursuant to Sections 2.14, 2.15, 2.16 and 9.03 shall be
made directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in dollars.
(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
(c)    If any Lender shall, by exercising any right of set off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders without
recourse or warranty from the other Lenders except as contemplated by Section
9.04 in respect of assignments to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Revolving Loans and participations in LC Disbursements and Swingline Loans;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the

40

--------------------------------------------------------------------------------



Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.
(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(b), 2.17(d) or 9.03(c), then
the Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Bank to satisfy such
Lender’s obligations under such Sections until all such unsatisfied obligations
are fully paid, and/or (ii) hold any such amounts in a segregated account over
which the Administrative Agent shall have exclusive control as cash collateral
for, and application to, any future funding obligations of such Lender under any
such Section, in the case of each of clause (i) and (ii) above, in any order as
determined by the Administrative Agent in its discretion.
SECTION 2.18.    Mitigation Obligations; Replacement of Lenders.
(a)    If any Lender requests compensation under Section 2.14, or if the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Government Authority for the account of any Lender pursuant to
Section 2.16, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Sections 2.14 or 2.16,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
(b)    If (i) any Lender requests compensation under Section 2.14, (ii) the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Government Authority for the account of any Lender pursuant to
Section 2.16, (iii) any Lender becomes a Defaulting Lender, or (iv) any Lender
does not consent to a proposed amendment, waiver, discharge or termination with
respect to any Credit Document that has been consented to

41

--------------------------------------------------------------------------------



by the Required Lenders, but which otherwise required consent of all Lenders or
of all Lenders affected thereby, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 9.04), all its interests, rights (other
than its existing rights to payments pursuant to Sections 2.14 or 2.16) and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and if a Commitment is being
assigned, the Issuing Bank), which consent shall not unreasonably be withheld,
delayed or conditioned, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.14 or payments required
to be made pursuant to Section 2.16, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.
SECTION 2.19.    Defaulting Lenders.
Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:
(a)    facility fees shall cease to accrue pursuant to Section 2.11(a) on the
portion of the Commitment of such Defaulting Lender in excess of the Revolving
Credit Exposure of such Defaulting Lender;
(b)    the Commitments, LC Exposure and Revolving Credit Exposure of such
Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment or waiver pursuant to Section 9.02), provided that this clause (b)
shall not apply to the vote of a Defaulting Lender in the case of an amendment,
waiver or other modification requiring the consent of such Lender or each Lender
affected thereby;
(c)    if any Swingline Exposure or LC Exposure exists at the time a Lender
becomes a Defaulting Lender then:
(i)    all or any part of such Swingline Exposure and LC Exposure shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent that (x) the sum of all
non-Defaulting Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s
Swingline Exposure and LC Exposure does not exceed the total of all
non-Defaulting Lenders’ Commitments and (y) the conditions set forth in Section
4.02 are satisfied at such time;

42

--------------------------------------------------------------------------------



(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within two Business Days following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the Issuing Bank only the
Borrower’s obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.05(j) for so long as
such LC Exposure is outstanding;
(iii)    if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.11(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
(iv)    if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to Section
2.11(b) shall be adjusted in accordance with such non-Defaulting Lenders’
Applicable Percentages; or
(v)    if all or any portion of such Defaulting Lender’s LC Exposure is neither
cash collateralized nor reallocated pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all facility fees that otherwise would have been payable to
such Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Commitment that was utilized by such LC Exposure) and letter of credit
fees payable under Section 2.11(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to the Issuing Bank until such LC Exposure is cash
collateralized and/or reallocated; and
(d)    so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Borrower in accordance
with Section 2.19(c), and participating interests in any such newly issued or
increased Letter of Credit or newly made Swingline Loan shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.19(c)(i) (and such
Defaulting Lender shall not participate therein).
If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or (ii)
the Swingline Lender or the Issuing Bank has a reasonable good faith belief that
any Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, then the Swingline
Lender shall not be required to fund any Swingline Loan and the Issuing Bank
shall not be required to issue, amend or increase any Letter of Credit, unless
the Swingline Lender or the Issuing Bank, as the case may be, shall have entered
into arrangements with the Borrower or such Lender, satisfactory to the
Swingline Lender or the Issuing Bank, as the case may be, to defease any risk to
it in respect of such Lender hereunder.

43

--------------------------------------------------------------------------------



In the event that the Administrative Agent, the Borrower, the Swingline Lender
and the Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage (as
determined prior to such Lender becoming a Defaulted Lender but after giving
effect to any Commitment reductions or increases in accordance with the terms
hereof).
ARTICLE III
Representations and Warranties
The Borrower represents and warrants to the Administrative Agent and the Lenders
that:
SECTION 3.01.    Organization; Power; Qualification. Each of the Borrower and
its Subsidiaries is duly organized, validly existing, and in good standing under
the laws of its state of organization, has the power and authority, corporate
and otherwise, to own or lease and operate its properties and to carry on its
business as now being and hereafter proposed to be conducted. Each such Person
is duly qualified and is in good standing as a foreign organization, and
authorized to do business in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification or
authorization, except where the failure to so qualify could not reasonably be
expected to have a Materially Adverse Effect.
SECTION 3.02.    Authorization; Enforceability. The Borrower has the corporate
power, and has taken all necessary corporate action to authorize it to execute,
deliver, and perform this Agreement and each of the other Credit Documents to
which it is a party in accordance with the terms thereof and to consummate the
transactions contemplated hereby and thereby. This Agreement and promissory
notes delivered hereunder have been duly executed and delivered by the Borrower,
and each of this Agreement and the other Credit Documents to which the Borrower
is a party is a legal, valid and binding obligation of the Borrower, enforceable
against the Borrower in accordance with its terms, subject to the following
qualifications: (a) the discretion of any court in awarding equitable remedies,
and (b) bankruptcy, insolvency, liquidation, reorganization, moratorium,
reconstruction, and other similar laws or legal or equitable principles
affecting enforcement of creditors’ rights generally.
SECTION 3.03.    Subsidiaries. Set forth on Schedule 3.03 is a complete and
correct list, as of the date hereof, of all Subsidiaries of the Borrower and a
corporate structure chart, as of the date hereof, reflecting the ownership of
the Subsidiaries of the Borrower. The Borrower owns, free and clear of all Liens
(other than (x) in the case of Subsidiaries other than Trinity and United
Insurance, Permitted Liens, and (y) in the case of Trinity and United Insurance,
Liens specified in clauses (a), (b)(ii), (e) and (h) of the definition of
Permitted Liens), all outstanding shares of its direct Subsidiaries and all such
shares are validly issued, fully paid and non-assessable.

44

--------------------------------------------------------------------------------



SECTION 3.04.    Compliance with Laws. The execution, delivery, and performance
of this Agreement and each of the other Credit Documents in accordance with the
terms and the consummation of the transactions contemplated hereby and thereby
do not and will not (a) violate any Applicable Law, or (b) conflict with, result
in a breach of, or constitute a default under (i) the certificate or articles of
incorporation or by-laws of the Borrower or any of its Subsidiaries or (ii) any
indenture, agreement, or other instrument to which the Borrower or any of its
Subsidiaries is a party or by which any such Person or any of its properties may
be bound, except, with respect to clauses (a) and (b)(ii), where such violation,
conflict, breach or default could not reasonably be expected to have a
Materially Adverse Effect.
SECTION 3.05.    Necessary Authorizations. The Borrower has secured all material
Necessary Authorizations, and all such Necessary Authorizations are in full
force and effect. The Borrower is not required to obtain any additional
Governmental Authorizations in connection with the execution, delivery, and
performance, in accordance with the terms of this Agreement or any other Credit
Document, and the Transactions.
SECTION 3.06.    Title to Properties. Each of the Borrower and its Subsidiaries
has good title to, or a valid leasehold interest in, or other legal right to use
all of the real and personal property necessary for the conduct of its business
as currently conducted, subject only to Permitted Liens.
SECTION 3.07.    Taxes. All federal, all material state, and all other material
tax returns of the Borrower and each of its Subsidiaries required by law to be
filed have been duly filed (except as such returns have been extended in
accordance with Applicable Law), and all federal, state, and other taxes,
assessments, and other governmental charges or levies upon the Borrower and each
of its Subsidiaries and any of their respective properties, income, profits, and
assets, which are due and payable as shown on such returns, have been paid,
except any such payment of which the Borrower or any of its Subsidiaries, as
applicable, is diligently contesting in good faith by proper proceedings and
against which adequate reserves are being maintained, and as to which no Lien
other than a Permitted Lien has attached. The charges, accruals, and reserves on
the books of the Borrower and each of its Subsidiaries in respect of taxes are,
in the reasonable judgment of the Borrower, adequate.
SECTION 3.08.    Financial Statements. The Borrower has furnished, or caused to
be furnished, to the Lenders audited financial statements as of December 31,
2011, which were prepared in accordance with GAAP for the Borrower and its
Subsidiaries on a consolidated basis which present fairly, in all material
respects, the financial position of the Borrower and its Subsidiaries on a
consolidated basis as of such date, and the results of operations for the period
then ended. Except as disclosed in such financial statements, neither the
Borrower nor any of its Subsidiaries had any material liabilities, contingent or
otherwise, and there were no material unrealized or anticipated losses of the
Borrower or any of its Subsidiaries, which in any such case would be required to
be shown on such financial statements.
SECTION 3.09.    No Material Adverse Change. On the date of this Agreement,
since December 31, 2011, there has occurred no event which has had or which
could reasonably be expected to have a Materially Adverse Effect.

45

--------------------------------------------------------------------------------



SECTION 3.10.    Guaranties. The Borrower has not made guaranties of the
indebtedness of any Person, except where the obligations of the Borrower
thereunder are pari passu with or junior to the Obligations.
SECTION 3.11.    Litigation. There is no litigation, legal or administrative
proceeding, investigation, or other action of any nature pending or, to the
knowledge of the Borrower, threatened against or affecting the Borrower or any
of its Subsidiaries which upon adjudication could reasonably be expected to have
a Materially Adverse Effect.
SECTION 3.12.    ERISA. The Borrower and its ERISA Affiliates have materially
fulfilled their respective obligations under the minimum funding standards of
Section 302 of ERISA and Section 412 of the Code with respect to each Plan and
are in compliance in all material respects with the presently applicable
provisions of ERISA and the Code, and have not incurred any liability to the
Pension Benefit Guaranty Corporation or any Plan (other than to pay premiums or
make contributions in the ordinary course of business) and have not been
required to give security under Section 436(c) of the Code as a result of any
amendment to a Plan. Neither the Borrower nor any ERISA Affiliate is or ever has
been a participant in or obligated to make any payment to a Multiemployer Plan.
The Borrower and each ERISA Affiliate have complied in all material respects
with all requirements of Sections 601 through 608 of ERISA and Section 4980B of
the Code.
SECTION 3.13.    Compliance with Law. Each of the Borrower and its Subsidiaries
is in material compliance with all Applicable Laws and with all of the
provisions of its certificate or articles of incorporation and by-laws or
partnership agreement, as the case may be, except for any noncompliance which
could not reasonably be expected to have a Materially Adverse Effect.
SECTION 3.14.    Accuracy and Completeness of Information. To the knowledge of
the Borrower, all written information, reports, and other papers and data
relating to the Borrower or any of its Subsidiaries furnished by Borrower to the
Lenders in connection with this Agreement do not contain as of the date
furnished any untrue statement of material fact or omit to state a material fact
necessary in order to make the statements contained therein, in light of the
circumstances under which they were made, not materially misleading (except for
(x) projections and other forward-looking information, which the Borrower
represents were prepared in good faith based upon assumptions believed to be
reasonable at the time, and (y) information of a general industry or economic
nature). The Administrative Agent and the Lenders understand and acknowledge
that forecasts, forward-looking statements and projections are as to future
events, are not to be viewed as facts and are subject to significant
uncertainties and contingencies, many of which are beyond Borrower’s control,
such that actual results during the period or periods covered by any such
statements or projections may differ significantly from the projected results
and such differences may be material.
SECTION 3.15.    Compliance with Regulations T, U and X. Neither the Borrower
nor any of its Subsidiaries is engaged principally in or has as one of its
important activities the business of extending credit for the purpose of
purchasing or carrying any “margin security” or “margin stock” as defined in
Regulations T, U, and X (12 C.F.R. Parts 221 and 224) of the Board of Governors
of the Federal Reserve System (herein called “Margin Stock”). Neither the

46

--------------------------------------------------------------------------------



Borrower nor any bank acting on its behalf has taken or will take any action
which could reasonably be expected to cause this Agreement or any promissory
notes issued hereunder to violate Regulation T, U, or X, or any other regulation
of the Board of Governors of the Federal Reserve System with respect to Margin
Stock, in each case as now in effect or as the same may hereafter be in effect.
If so requested by the Administrative Agent or any Lender, the Borrower will
furnish the Administrative Agent and the Lenders with (i) a statement or
statements in conformity with the requirements of Federal Reserve Form U-l
referred to in Regulation U of said Board of Governors and (ii) other documents
evidencing its compliance with the margin regulations. Neither the making of the
Loans nor the use of proceeds thereof will violate, or be inconsistent with, the
provisions of Regulation T, U, or X of said Board of Governors.
SECTION 3.16.    Broker’s or Finder’s Commissions. No broker’s or finder’s fee
or commission will be payable with respect to the consummation of the
Transactions.
SECTION 3.17.    Investment Company Act. Neither the Borrower nor any of its
Subsidiaries is required to register under the provisions of the Investment
Company Act of 1940, as amended, and neither the entering into or performance by
the Borrower of this Agreement nor the issuance of any promissory notes issued
hereunder violates any provision of such Act or requires any consent, approval,
or authorization of, or registration with, any governmental or public body or
authority pursuant to any of the provisions of such Act.
SECTION 3.18.    Insurance Licenses. No License held by an Insurance Subsidiary,
the loss of which could reasonably be expected to have a Materially Adverse
Effect, is the subject of a proceeding that could reasonably be expected to
result in the suspension or revocation of such License.
SECTION 3.19.    Foreign Assets Control Regulations, etc. Neither the making of
the Loans to, or issuance of Letters of Credit on behalf of, the Borrower nor
its use of the proceeds thereof will violate the Trading with the Enemy Act, as
amended, or any of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto. Without limiting the foregoing,
neither the Borrower nor any of its Subsidiaries or, to Borrower’s knowledge,
any of its other Affiliates (a) is or will become a Person whose property or
interests in property are blocked pursuant to Section 1 of Executive Order 13224
of September 23, 2001 Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)) or (b) engages or will engage in any dealings or transactions, or be
otherwise associated, with any such Person. The Borrower and its Subsidiaries
and, to Borrower’s knowledge, its other Affiliates are in compliance, in all
material respects, with the Uniting And Strengthening America By Providing
Appropriate Tools Required To Intercept And Obstruct Terrorism (USA Patriot Act
of 2001).
ARTICLE IV
Conditions
SECTION 4.01.    Effective Date. The obligations of the Lenders to make Loans
and of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the

47

--------------------------------------------------------------------------------



date on which each of the following conditions is satisfied (or waived in
accordance with Section 9.02):
(a)    The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement and any other Credit
Document to be executed pursuant hereto, signed on behalf of such party or (ii)
written evidence satisfactory to the Administrative Agent (which may include
electronic mail transmission of a signed signature page of this Agreement) that
such party has signed a counterpart of this Agreement and any other such Credit
Document.
(b)    The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Skadden, Arps, Slate, Meagher & Flom LLP, counsel for the Borrower, and
Scott Renwick, General Counsel of the Borrower, each in form and substance
reasonably satisfactory to the Administrative Agent and covering such matters
relating to the Borrower, this Agreement or the Transactions as the
Administrative Agent shall reasonably request. The Borrower hereby requests such
counsel to deliver such opinion.
(c)    The Administrative Agent shall have received (i) copies of the
Organizational Documents of Borrower, certified by the Secretary of State of
Delaware, together with a good standing certificate from the Secretary of State
of each of Illinois and Delaware dated a recent date prior to the date hereof,
(ii) resolutions of the Board of Directors of Borrower approving and authorizing
the execution, delivery and performance of the Credit Documents, certified as of
the date hereof by the secretary or Borrower as being in full force and effect
without modification or amendment and (iii) signature and incumbency
certificates of the President, any applicable Vice President and any applicable
Financial Officer of the Borrower.
(d)    The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming (i) compliance with the conditions set forth
in paragraphs (a) and (b) of Section 4.02, (ii) that Borrower is not in
violation of any of the covenants contained in this Agreement and the other
Credit Documents and (iii) that Borrower has satisfied the conditions set forth
in Section 4.01.
(e)    The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder.
(f)    The Lenders shall have received from the Borrower audited financial
statements for the fiscal year ended December 31, 2011.
(g)    The Administrative Agent and the Lenders shall have received a
certificate of authority for each of Trinity and United Insurance issued by the
department of insurance of its state of domicile.

48

--------------------------------------------------------------------------------



(h)    The Borrower shall have obtained all Governmental Authorizations and all
consents of other Persons, in each case that are necessary in connection with
the transactions contemplated by the Credit Documents and all Governmental
Authorizations and consents necessary for the continued operation of the
business conducted by the Borrower and its Subsidiaries in substantially the
same manner as conducted prior to the date hereof. Each such Governmental
Authorization and consent shall be in full force and effect, except in a case
where the failure to obtain or maintain a Governmental Authorization or consent,
either individually or in the aggregate, would not reasonably be expected to
result in a Materially Adverse Effect. All applicable waiting periods shall have
expired without any action being taken or threatened by any competent authority
that would restrain, prevent or otherwise impose adverse conditions on the
transactions contemplated by the Credit Documents or the financing thereof. No
action, request for stay, petition for review or rehearing, reconsideration or
appeal with respect to any of the foregoing shall be pending.
(i)    All corporate and other proceedings taken or to be taken in connection
with the Transactions and all documents incidental thereto not previously found
acceptable by Administrative Agent, acting on behalf of Lenders, and its counsel
shall be reasonably satisfactory in form and substance to Administrative Agent
and such counsel, and Administrative Agent and such counsel shall have received
all such counterpart originals or certified copies of such documents as
Administrative Agent may reasonably request.
(j)    The Administrative Agent shall have received a pay-off letter in form and
substance reasonably satisfactory to it evidencing that all Indebtedness under
the Existing Credit Agreement has been or concurrently with the Effective Date
will be repaid in full and the Existing Credit Agreement has been or
concurrently with the Effective Date will be terminated.
(k)    The Borrower shall have provided to the Administrative Agent and the
Lenders the documentation and other information requested thereby in order to
comply with the requirements of the Act.
The Administrative Agent shall promptly notify the Borrower and the Lenders of
the Effective Date, and such notice shall be conclusive and binding.
Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to 3:00 p.m., New York City time, on March
30, 2012 (and, in the event such conditions are not so satisfied or waived, the
Commitments shall terminate at such time).
SECTION 4.02.    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:
(a)    The representations and warranties of the Borrower set forth in this
Agreement (other than Section 3.09) shall be true and correct in all material
respects on

49

--------------------------------------------------------------------------------



and as of the date of such Borrowing or the date of issuance, amendment, renewal
or extension of such Letter of Credit, as applicable (except any such
representation or warranty that expressly relates to or is made expressly as of
a specific earlier date, in which case such representation or warranty shall be
true and correct in all material respects with respect to or as of such specific
earlier date).
(b)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
Each Borrowing (other than the conversion or continuation of any Loan) and each
issuance, amendment, renewal or extension of a Letter of Credit shall be deemed
to constitute a representation and warranty by the Borrower on the date thereof
as to the matters specified in paragraphs (a) and (b) of this Section.
ARTICLE V
Affirmative Covenants
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated, in each case,
without any pending draw (unless cash collateralized on terms reasonably
satisfactory to the Issuing Bank), and all LC Disbursements shall have been
reimbursed, the Borrower covenants and agrees with the Lenders that:
SECTION 5.01.    Preservation of Existence and Similar Matters. The Borrower
will, and will cause each of its Subsidiaries to, (a) preserve and maintain its
existence, and all material rights, franchises, licenses, and privileges for the
conduct of its businesses, which if not preserved or maintained, could
reasonably be expected to have a Materially Adverse Effect, and (b) qualify and
remain qualified and authorized to do business in each jurisdiction in which the
character of its properties or the nature of its businesses requires such
qualification or authorization, except where the failure to so qualify would not
have a Materially Adverse Effect.
SECTION 5.02.    Compliance with Applicable Law. The Borrower will comply, and
will cause each of its Subsidiaries to comply, with the requirements of all
material Applicable Laws, except for non-compliance which could not reasonably
be expected to have a Materially Adverse Effect.
SECTION 5.03.    Maintenance of Properties. Except as could not reasonably be
expected to have a Materially Adverse Effect, the Borrower will maintain, and
will cause each of its Subsidiaries to maintain, or cause to be maintained in
the ordinary course of business in good repair, working order, and condition,
ordinary wear and tear excepted, all properties used or useful in its business
(whether owned or held under lease), and from time to time to make or cause to
be made all needed and appropriate repairs, renewals, replacements, additions,
betterments, and improvements thereto.
SECTION 5.04.    Accounting Methods and Financial Records. The Borrower will
maintain, and will cause each of its Subsidiaries to maintain, a system of
accounting established

50

--------------------------------------------------------------------------------



and administered in accordance with GAAP, and will keep and cause each of its
Subsidiaries to keep adequate records and books of account in which complete
entries will be made in accordance with such accounting principles and
reflecting all transactions required to be reflected by such accounting
principles.
SECTION 5.05.    Payment of Taxes and Claims. The Borrower will pay and
discharge when due, and will cause each of its Subsidiaries to pay and discharge
when due, all material taxes, assessments, and governmental charges or levies
imposed upon it or upon its income or profits or upon any properties belonging
to it prior to the date on which penalties attach thereto, and all lawful claims
for labor, materials, and supplies which, if unpaid, could reasonably be
expected to become a Lien or charge upon any of its respective properties;
except that no such tax, assessment, charge, levy, or claim need be paid which
is being contested in good faith by appropriate proceedings and for which
adequate reserves shall have been set aside on the appropriate books, but only
so long as such tax, assessment, charge, levy, or claim does not become a Lien
or charge other than a Permitted Lien and no foreclosure, distraint, sale, or
similar Proceedings shall have been commenced with respect to such item and
remain unstayed for a period of thirty (30) days after such commencement. The
Borrower shall timely file (subject to extensions permitted by Applicable Law),
and will cause each of its Subsidiaries to timely file (subject to extensions
permitted by Applicable Law), all material information returns required by
federal, state, or local tax authorities.
SECTION 5.06.    Visits and Inspections. The Borrower will permit, and will
cause each of its Subsidiaries to permit, representatives of the Administrative
Agent and each Lender to, upon reasonable prior notice, at any reasonable time
during normal business hours, and at the expense of the Administrative Agent and
such Lenders, as applicable, (a) visit and inspect the properties of the
Borrower and each of its Subsidiaries during normal business hours, (b) inspect
and make extracts from and copies of their respective books and records, and (c)
discuss with their respective principal officers the businesses, assets,
liabilities, financial positions, results of operations, and business prospects
relating to the Borrower and each of its Subsidiaries.
SECTION 5.07.    Use of Proceeds. The Borrower will use the proceeds of the
Loans solely for working capital or any other general corporate purposes of the
Borrower (including the repayment or refinancing of existing Indebtedness).
SECTION 5.08.    Further Assurances. Upon its actual knowledge of any such
defect, the Borrower will promptly cure, or use its commercially reasonable
efforts to cause to be cured, defects in the creation and issuance of any
promissory notes issued hereunder and the execution and delivery of this
Agreement and the other Credit Documents, resulting from any act or failure to
act by the Borrower or any employee or officer thereof.
SECTION 5.09.    Quarterly Financial Statements of the Borrower. The Borrower
will furnish to each Lender within fifty (50) days after the end of each of the
first three (3) fiscal quarters of the Borrower in each fiscal year, (a) the
condensed consolidated statements (in substantially the condensed form of those
provided on or prior to the date hereof) of income and changes in financial
position (or of cash flow, as the case may be) of the Borrower and its
Subsidiaries for such period and for the period from the beginning of the
respective fiscal year to

51

--------------------------------------------------------------------------------



the end of such quarter, and (b) the related condensed consolidated balance
sheet as at the end of such quarter, setting forth in each case with respect to
clauses (a) and (b) immediately above in comparative form results of the
preceding fiscal year or year-end, as applicable, which financial statements
shall fairly present, in all material respects, the consolidated financial
condition and results of operations, as the case may be, of the Borrower and its
Subsidiaries in accordance with GAAP, as at the end of, and for, such quarter
(subject to the absence of footnotes and normal year-end audit adjustments); it
being understood and agreed that the delivery of the Borrower’s Form 10-Q (as
filed with the United States Securities and Exchange Commission) shall satisfy
the requirements set forth in this subsection.
SECTION 5.10.    Annual Financial Statements of the Borrower. The Borrower will
furnish to each Lender within seventy-five (75) days after the end of each
fiscal year of the Borrower, the consolidated statements of income and changes
in financial position (or of cash flow and shareholders’ equity, as the case may
be) of the Borrower and its Subsidiaries for such year, and the related
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such year, setting forth in each case in comparative form the corresponding
figures for the preceding fiscal year, accompanied by an opinion of Deloitte &
Touche LLP, Pricewaterhouse Coopers, Ernst & Young, KPMG or such other certified
public accountants of recognized standing which are reasonably satisfactory to
the Administrative Agent, which opinion shall state that such financial
statements fairly present, in all material respects, the consolidated financial
condition and results of operations, as the case may be, of the Borrower and its
Subsidiaries, in accordance with GAAP, as at the end of, and for, such year; it
being understood and agreed that the delivery of the Borrower’s Form 10-K (as
filed with the United States Securities and Exchange Commission) shall satisfy
such delivery requirement in this subsection.
SECTION 5.11.    Additional Reporting Requirements and Provisions.
(a)    The Borrower will furnish to each Lender within ninety (90) days after
the end of each fiscal year of each of Trinity and United Insurance, a copy of
the Annual Statement of such Person, prepared in accordance with SAP, which such
Person has filed with the applicable state department of insurance pursuant to
state insurance law.
(b)    The Borrower will furnish to each Lender within sixty-five (65) days
after the end of each of the first three (3) fiscal quarters in each fiscal year
of Trinity and United Insurance, the quarterly unaudited financial statements of
Trinity and United Insurance prepared in accordance with SAP.
(c) Upon request of the Administrative Agent, the Borrower will furnish to each
Lender promptly after the preparation thereof, copies of all management
discussions and analysis reports or similar reports howsoever designated or
described prepared by the Borrower with respect to Trinity, United Insurance and
other of its Subsidiaries which are insurance companies which are filed with any
governmental authority, agency or department.
(d)    Documents required to be delivered pursuant to subsections 5.09, 5.10,
5.11, 5.12 and 5.13(a) may be delivered electronically and, if so delivered,
shall be deemed to have been delivered on the date (i) on which the Borrower
posts such documents, or provides a link thereto on the website on the Internet
at the Borrower’s website address; or (ii) on which

52

--------------------------------------------------------------------------------



such documents are available via the EDGAR system of the United States
Securities and Exchange Commission on the internet; provided that the Borrower
shall notify (which may be by facsimile or electronic mail) the Administrative
Agent of the posting of any such documents.
SECTION 5.12.    Performance Certificates. The Borrower will furnish to each
Lender, at the time the financial statements are furnished pursuant to
subsections 5.11(a) and 5.11(b) hereof, a certificate of the chief financial
officer or treasurer of the Borrower in form and substance satisfactory to the
Required Lenders:
(a)    Stating that, to the best of his or her knowledge, no Default has
occurred as at the end of such quarter or year, as the case may be, or, if a
Default has occurred, disclosing each such Default and its nature, when it
occurred, whether it is continuing, and the steps being taken by the Borrower
with respect to such Default;


(b)    Setting forth in reasonable detail the computations necessary to
determine whether or not the Borrower was in compliance with Sections 6.06, 6.07
and 6.08 hereof;


(c)    Setting forth a schedule of leases to the extent required by Section 1.04
hereof.


SECTION 5.13.    Copies of Other Reports. The Borrower will furnish to each
Lender:
(a)    As soon as reasonably practicable after the sending thereof, copies of
all periodic reports, proxies and prospectuses which the Borrower or any of its
Subsidiaries sends to any holder of its Indebtedness or its securities or files
with the Securities and Exchange Commission or any national securities exchange.
(b)    As soon as reasonably practicable after the preparation of the same, to
the full extent permitted by Applicable Law, copies of all material reports or
financial information filed by the Borrower or any of its Subsidiaries with any
governmental agency, department, bureau, division or other governmental
authority or regulatory body, or other reports with respect to the Borrower or
any of its Subsidiaries which, in any such case, evidence facts or contain
information which could reasonably be expected to have a Materially Adverse
Effect.
(c)    Not less than once during each fiscal year of the Borrower in which the
Borrower or any ERISA Affiliate is a member of, or is obligated to contribute
to, any Multiemployer Plan, (i) a statement, in form and substance satisfactory
to the Administrative Agent, prepared by the actuary for each Multiemployer Plan
to which the Borrower or any of its Subsidiaries or any ERISA Affiliate is a
party, setting forth the liabilities (under Section 4201 of ERISA) of the
Borrower and its ERISA Affiliates, as appropriate, in the event of a “complete”
or “partial withdrawal” (as those terms are defined in Sections 4203 and 4205 of
ERISA) from each such Multiemployer Plan or (ii) if such statement is not
available to the Borrower, a copy of the most recent Internal Revenue Service
Form 5500 and supporting schedules with respect to such Multiemployer Plan.

53

--------------------------------------------------------------------------------



(d)    From time to time and as soon as reasonably practicable upon each
request, such data, internally generated reports, certificates, statements,
documents, or further information regarding the business, assets, liabilities,
financial position or results of operations of the Borrower or any of its
Subsidiaries as the Administrative Agent, for itself or upon request of any
Lender, may reasonably request.
SECTION 5.14.    Notice of Litigation and Other Matters. The Borrower will
provide to each Lender prompt notice of the following events as to which a
Financial Officer, the Chief Executive Officer, the President, any Vice
President or the General Counsel of the Borrower has received notice or
otherwise become aware:
(a)    The occurrence of any Default or the occurrence or non-occurrence of any
event or the existence of a condition which has had or could reasonably be
expected to have a Materially Adverse Effect with respect to the Borrower,
Trinity or United;
(b)    The occurrence of any Reportable Event with respect to any Plan as to
which the Pension Benefit Guaranty Corporation has not by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified within thirty (30)
days of the occurrence of such event (provided that the Borrower shall give the
Administrative Agent and the Lenders notice of any failure to meet the minimum
funding standards of Section 412 of the Code or Section 302 of ERISA, regardless
of the issuance of any waivers in accordance with Section 412(c) of the Code);
(c)    The filing under Section 4041 of ERISA of a notice of intent to terminate
any Plan or the termination of any Plan other than, in either case, a standard
termination under Section 4041(b) of ERISA;
(d)    The institution by the Pension Benefit Guaranty Corporation of
proceedings under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Plan;
(e)    The occurrence or non-occurrence of any event or the existence of any
condition which constitutes, or which with the passage of time or giving of
notice, or both, would constitute, a default by the Borrower or any of the
Subsidiaries under any material agreement (other than any of the Credit
Documents) to which such Person is party or by which its properties may be bound
or affected, which default could reasonably be expected to have a Materially
Adverse Effect; and
(f)    The commencement of all Proceedings and investigations by or before any
governmental body and all actions and proceedings in any court or before any
arbitrator against the Borrower or any of the Subsidiaries, which could
reasonably be expected to have a Materially Adverse Effect or result in a
Default, and any material development with respect thereto.

54

--------------------------------------------------------------------------------



ARTICLE VI
Negative Covenants
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit shall have expired or terminated, in each case, without
any pending draw (unless cash collateralized on terms reasonably satisfactory to
the Issuing Bank), and all LC Disbursements shall have been reimbursed, the
Borrower covenants and agrees with the Lenders that:
SECTION 6.01.    Restricted Payments and Restricted Purchases. The Borrower
shall not directly or indirectly, declare or make any Restricted Payment or
Restricted Purchase, except that the Borrower may declare and make Restricted
Payments and make Restricted Purchases, in each case, so long as no Default then
exists or would be caused thereby.
SECTION 6.02.    Limitations on Indebtedness of Subsidiaries of Borrower. The
Borrower shall not permit any of its Subsidiaries to create, assume, incur or
otherwise become or remain obligated in respect of, or permit to be outstanding,
any Indebtedness except:
(a)    Indebtedness in favor of the Borrower;
(b)    Indebtedness incurred by a direct or indirect special purpose Subsidiary
of the Borrower in connection with a Permitted Securitization;
(c)    Indebtedness (i) of any Wholly-Owned Subsidiary of the Borrower owed to
the Borrower or another Wholly-Owned Subsidiary in an amount not to exceed
$100,000,000 in the aggregate at any time outstanding and (ii) evidenced by the
One East Wacker Note, provided that the principal amount of such note shall not
be increased to an amount greater than the fair market value of the property
securing such note at the time of such increase ;
(d)    Indebtedness incurred in connection with borrowings from the Federal Home
Loan Bank or the issuances of Surplus Notes, in an amount not to exceed
$100,000,000 in the aggregate at any time outstanding;
(e)    Indebtedness in effect on the date hereof (as any of the same may be
amended, modified, supplemented or restated from time to time) in an amount not
to exceed the amount set forth on Schedule 6.02 hereto and any extension,
renewal or refinancing thereof so long as the principal amount thereof is not
increased thereby; and
(f)    any other Indebtedness in an amount not to exceed $100,000,000 in the
aggregate principal amount outstanding at any time.
SECTION 6.03.    Limitations on Liens. The Borrower shall not, and shall not
permit any of its Subsidiaries to, create, assume, incur, or permit to exist or
to be created, assumed, incurred or permitted to exist, directly or indirectly,
any Lien on any of its properties or assets, whether now owned or hereafter
acquired, except for Permitted Liens; provided, that shares of capital stock of
Trinity and United Insurance may only be encumbered by Liens specified in
clauses (a), (b)(ii), (e) and (h) of the definition of Permitted Liens.

55

--------------------------------------------------------------------------------



SECTION 6.04.    Amendment and Waiver. The Borrower shall not, and shall not
permit any of its Subsidiaries to, enter into any material amendment of, or
agree to or accept any waiver of the provisions of its certificate or articles
of incorporation or by-laws or certificate of partnership or partnership
agreement, as the case may be, which amendment or waiver could reasonably be
expected to have a Materially Adverse Effect.
SECTION 6.05.    Liquidation; Merger; Disposition of Assets. The Borrower shall
not, and shall not permit any of its Subsidiaries to, at any time (a) liquidate
or dissolve itself (or suffer any liquidation or dissolution) or otherwise wind
up, except for the liquidation, dissolution or wind up of (i) any Subsidiary in
connection with any sale, lease, transfer or other disposition of assets to the
extent permitted in clauses (b)(i) through (b)(viii) below, (ii) any Subsidiary
that is a holding company, provided that the assets held by such Subsidiary are
transferred to one or more direct or indirect Wholly-Owned Subsidiaries of the
Borrower, (iii) Fireside Bank or (iv) any inactive Subsidiary, or (b) sell,
lease, abandon, transfer or otherwise dispose of any assets or business, other
than (i) sales of obsolete equipment, inventory or other assets in the ordinary
course of business, (ii) sales of investment securities and other investment
assets by the Borrower or Insurance Subsidiaries in the ordinary course of
business, (iii) sales, distributions or other dispositions by the Borrower or
any of its Subsidiaries of publicly-traded investment securities (including
Margin Stock) and other marketable securities, (iv) the sale, distribution or
other disposition by the Borrower of the stock or assets of Fireside or the
sale, distribution or other disposition by Fireside of the stock or assets of
Fireside Bank (including the release of Fireside Bank’s bank charter and FDIC
insurance), (v) the sale, distribution or other disposition of the stock or
assets of any Person consisting exclusively of all or any portion of Unitrin
Direct, (vi) sales or transfers of assets to a special purpose Subsidiary in
connection with a Permitted Securitization, (vii) any transaction permitted
pursuant to clause (ii) of the proviso to Section 6.09, any Restricted Payment
permitted pursuant to Section 6.01 and the payment of any dividend by a
Subsidiary to its parent entity, (viii) the sale, distribution or other
disposition of the stock or assets of all or any portion of Reserve National and
its Wholly-Owned Subsidiaries, (ix) the merger of any Subsidiary of the Borrower
(other than Trinity or United Insurance) with and into any Wholly-Owned
Subsidiary of the Borrower, or (x) leases, sales, transfers or other
dispositions of its property (including equity interests in Subsidiaries other
than Trinity and United Insurance) that, together with all other property of the
Borrower and its Subsidiaries previously leased, sold, transferred or disposed
of since the date hereof (other than sales, distributions, transfers,
dispositions or other transactions permitted pursuant to clause (i), (ii),
(iii), (iv), (v), (vi), (vii), (viii) or (ix) of clause (b) above), do not
constitute a Material Portion of the property of the Borrower and its
Subsidiaries.
SECTION 6.06.    Borrower’s Maximum Leverage. The Borrower shall not, as of the
last day of any fiscal quarter, permit (a) the Total Debt (after giving effect
to any Loans outstanding hereunder) of the Borrower and its Subsidiaries on a
consolidated basis to be greater than (b) (i) thirty-five percent (35%) of (ii)
Total Capitalization of the Borrower (such ratio, the “Leverage Ratio”).
SECTION 6.07.    Borrower’s Minimum Consolidated Net Worth. The Borrower shall
have, at all times (to be reported to the Administrative Agent and the Lenders
as of the end of each Fiscal Quarter and at such other times as shall reasonably
be requested by the Administrative Agent), a Consolidated Net Worth at least
equal to the sum of (a) the amount

56

--------------------------------------------------------------------------------



equal to 80% of the Borrower’s Consolidated Net Worth as of December 31, 2011,
calculated by reference to Borrower’s consolidated financial statements set
forth in its Form 10-K (as filed with the United States Securities and Exchange
Commission with respect to its 2011 fiscal year), plus (b) an amount equal to
25% of Consolidated Net Income of the Borrower and its Subsidiaries for each
fiscal quarter ending after December 31, 2011 in which such Consolidated Net
Income is greater than $0, plus (c) an amount equal to the aggregate net
proceeds of all equity issuances by the Borrower and its Subsidiaries after the
Effective Date; provided, that following the adoption by the Borrower of
Accounting Standards Update 2010-26 “Accounting for Costs Associated with
Acquiring or Renewing Insurance Contracts”, resulting in a write-off of deferred
acquisition costs for the Borrower, the amount determined above shall be reduced
by the lesser of (i) 80% of the after-tax amount of such write-off and (ii)
$100,000,000.
SECTION 6.08.    Risk-Based Capital Ratio. Neither Trinity nor United Insurance
shall, as of the last day of any fiscal quarter, fail to have a Risk-Based
Capital Ratio which is equal to at least one hundred fifty percent (150%) of the
highest Risk-Based Capital Ratio within the category of Company Action Level (or
any successor designation) as prescribed by rules, regulations or guidelines
adopted by the National Association of Insurance Commissioners or the state
department of insurance of the state of domicile of Trinity or United Insurance,
as applicable, and such failure shall continue and not be cured within 60 days
after the end of such fiscal quarter.
SECTION 6.09.    Affiliate Transactions. The Borrower will not, nor will it
permit any of its Subsidiaries to, directly or indirectly: (a) make any
investment in an Affiliate; (b) transfer, sell, lease, assign or otherwise
dispose of any assets to an Affiliate; (c) merge into or consolidate with or
purchase or acquire assets from an Affiliate; or (d) enter into any other
transaction directly or indirectly with or for the benefit of an Affiliate
(including, without limitation, guarantees and assumptions of obligations of an
Affiliate); provided that (i) any Affiliate who is an individual may serve as a
director, officer or employee of the Borrower or any of its Subsidiaries and
receive reasonable compensation for his or her services in such capacity; (ii)
the Borrower and its Wholly-Owned Subsidiaries may do any of the foregoing with
the Borrower and any of its Wholly-Owned Subsidiaries or mutual insurance
companies controlled by Borrower, as the case may be; (iii) the Borrower and its
Subsidiaries may enter into a tax-sharing agreement and/or any Subsidiary may
make distributions to enable its direct and indirect parents (including the
Borrower) to pay taxes imposed on them with respect to the income of such
Subsidiary; and (iv) the Borrower and its Subsidiaries may engage in any
transaction with an Affiliate which transaction is on terms no less advantageous
to Borrower or such Subsidiary than would be the case if such transaction had
been effected with a non-Affiliate.
SECTION 6.10.    Other Indebtedness. All Obligations of the Borrower under this
Agreement and the other Credit Documents shall rank at least pari passu with all
other Indebtedness (other than in connection with Capitalized Lease Obligations
and Permitted Liens).
SECTION 6.11.    Restrictions on Upstream Dividends by Subsidiaries. The
Borrower shall not permit to exist at any time any consensual restriction (other
than consent decrees or comparable arrangements with regulatory authorities)
limiting the ability (whether by covenant, event of default, subordination or
otherwise) of any Subsidiary of the Borrower to (a)

57

--------------------------------------------------------------------------------



make Restricted Payments to or Restricted Purchases from the Borrower or any
Subsidiary, (b) pay any obligation owed to the Borrower or any Subsidiary of the
Borrower, (c) make any loans or advances to or investments in the Borrower or in
any Subsidiary of the Borrower, (d) transfer any of its property or assets
(other than property or assets subject to Permitted Liens) to the Borrower or
any Subsidiary of the Borrower, or (e) create any Lien (other than any
additional Lien on assets already subject to a Permitted Lien) upon its property
or assets whether now owned or hereafter acquired or upon any income or profits
therefrom, except for restrictions which could not reasonably be expected to
impair the Borrower’s ability to perform the Obligations.
SECTION 6.12.    Business of the Borrower. The Borrower and its Subsidiaries,
taken as a whole, will conduct their business in substantially the same manner
and in substantially the same fields of enterprises as it is presently
conducted.
ARTICLE VII
Events of Default
If any of the following events (“Events of Default”) shall occur:
(a)    Any representation or warranty made under this Agreement shall prove
incorrect or misleading in any material respect when made or deemed to have been
made pursuant to Article IV hereof; or
(b)    The Borrower shall default (a) in the payment of any interest and fees
payable hereunder or under the other Credit Documents and such default shall not
have been cured by payment of such overdue amounts in full within five (5)
Business Days from the date such payment became due, or (b) in the payment of
any principal of any Loan when due; or
(c)    The Borrower shall default in the performance or observance of any
agreement or covenant contained in subsection 5.09, 5.10, 5.11, 5.12, 5.14,
6.01, 6.02, 6.03, 6.04, 6.05, 6.06, 6.07, 6.08, 6.10 or 6.12 hereof; or
(d)    The Borrower shall default in the performance or observance of any other
agreement or covenant contained in this Agreement not specifically referred to
elsewhere in this Article VII, and such default shall not be cured within a
period of forty five (45) days from the date on which such default became known
to the Borrower; or
(e)    Any representation or warranty made under any of the Credit Documents
(other than this Agreement or as otherwise provided in this Article VII) shall
prove incorrect or misleading in any material respect when made or deemed to
have been made pursuant to Article IV hereof, or there shall occur any default
in the performance or observance of any agreement or covenant contained in any
of the Credit Documents (other than this Agreement or as otherwise provided in
this Article VII) which shall not be cured within the applicable cure period, if
any, provided for in such Credit Document or if no such cure period is provided,
within 45 days from the date on which such default became known to the Borrower;
or

58

--------------------------------------------------------------------------------



(f)    There shall occur any Change in Control; or
(g)    There shall be entered a decree or order for relief in respect of the
Borrower or any of its Subsidiaries under Title 11 of the United States Code, as
now constituted or hereafter amended, or any other applicable federal or state
bankruptcy law or other similar law, or appointing a receiver, liquidator,
assignee, trustee, custodian, sequestrator, or similar official of the Borrower
or any of its Subsidiaries, or of any substantial part of its respective
properties, or ordering the winding-up or liquidation of the affairs of the
Borrower or any of its Subsidiaries, or an involuntary petition shall be filed
against the Borrower or any of its Subsidiaries, and (a) such petition shall not
be diligently contested, or (b) any such petition shall continue undismissed for
a period of sixty (60) consecutive days; or
(h)    The Borrower or any of its Subsidiaries shall file a petition, answer, or
consent seeking relief under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other applicable federal or state
bankruptcy law or other similar law, or the Borrower or any of its Subsidiaries
shall consent to the institution of Proceedings thereunder or to the filing or
any such petition or to the appointment or taking of possession of a receiver,
liquidator, assignee, trustee, custodian, sequestrator, or other similar
official of the Borrower or any of its Subsidiaries, or of any substantial part
of its respective properties, or the Borrower or any of its Subsidiaries shall
fail generally to pay its respective debts as they become due, or the Borrower
or any of its Subsidiaries shall take any action in furtherance of any such
action; or
(i)    One or more final judgments shall be entered by any court against the
Borrower and/or any of its Subsidiaries for the payment of money in an aggregate
amount in excess of $75,000,000 for the Borrower and its Subsidiaries, taken as
a whole, or a warrant of attachment or execution or similar process shall be
issued or levied against property of the Borrower or any of its Subsidiaries
which, together with all other such property of the Borrower and its
Subsidiaries subject to other such process, exceeds in value $75,000,000 in the
aggregate, if, within thirty (30) days after the entry, issue, or levy thereof,
such judgment, warrant, or process shall not have been paid or discharged or
stayed pending appeal, or if, after the expiration of any such stay, such
judgment, warrant, or process shall not have been paid or discharged; or
(j)    The failure to meet the minimum funding standards with respect to any
Plan under Section 412 of the Code, with respect to any Plan maintained by the
Borrower or any of its ERISA Affiliates, or to which the Borrower or any of its
ERISA Affiliates has any liabilities, or any trust created thereunder; or a
trustee shall be appointed by a United States District Court to administer any
such Plan; or the Pension Benefit Guaranty Corporation shall institute
Proceedings to terminate any such Plan; or the Borrower or any of its ERISA
Affiliates shall incur any liability to the Pension Benefit Guaranty Corporation
in connection with the termination of any such Plan; or any Plan or trust
created under any Plan of the Borrower or any of its ERISA Affiliates shall
engage in a non-exempt “prohibited transaction” (as such term is defined in
Section 406 of ERISA or Section 4975 of the Code) which would subject any such
Plan, any trust created thereunder, any trustee or administrator thereof, or any
party dealing with any such Plan

59

--------------------------------------------------------------------------------



or trust to (a) a tax or penalty on “prohibited transactions” imposed by Section
502 of ERISA or Section 4975 of the Code, or (b) costs or expenses of correcting
such “prohibited transactions,” which in either case (a) or (b) could reasonably
be likely to have a Materially Adverse Effect; or the Borrower and/or any of its
ERISA Affiliates shall enter into or become obligated to contribute to a
Multiemployer Plan and as a result thereof such Persons have any liability or
potential liability (under Section 4201 of ERISA) relating to any actual or
potential “complete” or “partial withdrawal” (as those terms are defined in
Sections 4203 and 4205 of ERISA) with respect to any such Multiemployer Plans,
which liability or potential liability exceeds $75,000,000 in the aggregate for
all such Persons at any time; the Borrower or any of its ERISA Affiliates shall
have assessed against it any material tax liability as a result of a violation
of the provisions of Section 4980B of the Code; or the Borrower or any of its
ERISA Affiliates shall amend a Plan so as to require the Borrower or any of its
ERISA Affiliates to provide security under Section 436(c) of the Code; or
(k)    There shall occur any default or event (which permits the holder(s)
thereof to accelerate such Indebtedness or cause such Indebtedness to be
prepaid, repurchased or redeemed) beyond the period of grace, if any, applicable
thereto under any other indenture, agreement, or instrument evidencing
Indebtedness of the Borrower or any of its Subsidiaries in an aggregate
principal amount greater than or equal to $75,000,000 for the Borrower and its
Subsidiaries, taken as a whole; or
(l)    All or any material portion of any Credit Document shall at any time and
for any reason be declared by a court of competent jurisdiction in a suit with
respect to such Credit Document to be null and void, or a proceeding shall be
commenced by the Borrower, or by any governmental authority having jurisdiction
over the Borrower or any of its Subsidiaries, seeking to establish the
invalidity or unenforceability thereof (exclusive of questions of interpretation
of any provision thereof), or the Borrower shall deny that it has any liability
or obligation for the payment of principal or interest purported to be owed
under any Credit Document; or
(m)    Any applicable superintendent of insurance (or comparable Person) shall
have taken possession of the business or property of either Trinity or United
Insurance under any applicable state insurance law for the purposes of
rehabilitation, dissolution or liquidation thereof or such Person shall have
appointed a receiver, trustee, custodian, liquidator, conservator, sequestrator
or similar official for either Trinity or United Insurance or for all or any
substantial part of the property or assets of Trinity or United Insurance; or
(n)    Any License held by any Insurance Subsidiary on the date of this
Agreement or acquired by any Insurance Subsidiary hereafter, the loss of which
could reasonably be expected to have a Materially Adverse Effect, (a) shall be
revoked by a final non appealable order by the state which shall have issued
such License, or any action (whether administrative or judicial) to revoke such
License shall have been commenced against such Person which shall not have been
dismissed or contested in good faith within 30 days of the commencement thereof,
(b) shall be suspended by such state for a period in excess of 60 days or (c)
shall not be reissued or renewed by such

60

--------------------------------------------------------------------------------



state upon the expiration thereof following application for such reissuance or
renewal by such Person.
then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower; and in case of any
event with respect to the Borrower described in clause (g) or (h) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower.
Notwithstanding anything contained in the preceding paragraph, if, within 45
days after acceleration of the maturity of the Loans or termination of the
obligations of the Lenders to make Loans hereunder as a result of any Default
(other than any Default as described in clause (g) or (h) of Article VII with
respect to the Borrower) and before any judgment or decree for the payment of
the amounts due shall have been obtained or entered, the Required Lenders (in
their sole discretion) shall so direct, the Administrative Agent shall, by
notice to the Borrower, rescind and annul such acceleration and/or termination;
but such action shall not affect any subsequent Default or impair any right
consequent thereon. The provisions of this paragraph are intended merely to bind
Lenders to a decision which may be made at the election of Required Lenders, and
such provisions shall not at any time be construed so as to grant the Borrower
the right to require Lenders to rescind or annul any acceleration hereunder or
to preclude Administrative Agent or Lenders from exercising any of the rights or
remedies available to them under any of the Credit Documents, even if the
conditions set forth in this paragraph are met.
ARTICLE VIII
The Administrative Agent
Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept

61

--------------------------------------------------------------------------------



deposits from, lend money to and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if it were not the
Administrative Agent hereunder.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective

62

--------------------------------------------------------------------------------



activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, with the consent of the
Borrower, to appoint a successor (provided, that such consent (i) shall not be
unreasonably withheld, delayed or conditioned and (ii) shall not be required if,
at the time of such appointment, an Event of Default has occurred and is
continuing). If no successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Bank, appoint
a successor Administrative Agent which shall be a bank with an office in New
York, New York, or an Affiliate of any such bank. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.
No Lender identified in this Agreement as a “Syndication Agent” shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than those applicable to all Lenders as such. Without limiting the
foregoing, none of such Lenders shall have or be deemed to have a fiduciary
relationship with any Lender. Each Lender hereby makes the same acknowledgments
with respect to such Lenders as it makes with respect to the Administrative
Agent in the preceding paragraph.


ARTICLE IX
Miscellaneous
SECTION 9.01.    Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph

63

--------------------------------------------------------------------------------



(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by electronic mail, as follows:
(i)    if to the Borrower, to it at One East Wacker Drive, Chicago, IL 60601,
Attention of Christopher L. Moses, Vice President and Treasurer (Email:
usctreasury2@Kemper.com), with a copy to One East Wacker Drive, Chicago, IL
60601, Attention of Scott Renwick, General Counsel;
(ii)    if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 10 S. Dearborn, 7th Floor, Chicago, Illinois 60603,
Attention of Nan Wilson (Email: nan.wilson@jpmchase.com), with a copy to
JPMorgan Chase Bank, N.A., 10 S. Dearborn, 9th Floor, Suite IL1-0364, Chicago,
Illinois 60603, Attention of Thomas A. Kiepura (Email:
thomas.a.kiepura@jpmorgan.com);
(iii)    if to the Issuing Bank, to it at JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 10 S. Dearborn, 7th Floor, Chicago, Illinois 60603,
Attention of Nan Wilson (Email: nan.wilson@jpmchase.com);
(iv)    if to the Swingline Lender, to it at at JPMorgan Chase Bank, N.A., Loan
and Agency Services Group, 10 S. Dearborn, 7th Floor, Chicago, Illinois 60603,
Attention of Nan Wilson (Email: nan.wilson@jpmchase.com); and
(v)    if to any other Lender, to it at its address (or email address) set forth
in its Administrative Questionnaire.
(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications (including email and
Internet and intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that (i) any such notices shall be deemed
effective upon receipt or posting in accordance with such procedures (provided
that notices delivered or furnished by email shall not be deemed effective if an
automatically generated bounce-back email is received by the sender), and (ii)
the foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent and the applicable Lender. The Administrative
Agent or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
(c)    Any party hereto may change its address or email address for notices and
other communications hereunder by notice to the other parties hereto. Notices
sent by hand or overnight courier service, or mailed by certified or registered
mail, shall be deemed to have been given when received and notices delivered
through electronic communications to the extent provided in paragraph (b) of
this Section shall be effective as provided in such paragraph.
SECTION 9.02.    Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power,

64

--------------------------------------------------------------------------------



preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Bank and the Lenders hereunder are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by the Borrower therefrom shall in
any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.
(b)    Except as otherwise provided in connection with Section 2.08(d) in
respect of Commitment increases, neither this Agreement nor any provision hereof
may be waived, amended or modified except pursuant to an agreement or agreements
in writing entered into by the Borrower and the Required Lenders or by the
Borrower and the Administrative Agent with the consent of the Required Lenders;
provided that no such agreement shall (i) increase the Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or LC Disbursement or reduce the rate of interest thereon (other than a
waiver of the default rate of interest imposed pursuant to Section 2.12(c)) (it
being understood that any change to the defined terms used in computing
financial covenants hereunder shall not constitute a reduction in interest or
fees for purposes of this Section unless the primary purpose and effect thereof
is to reduce such interest or fees), or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) other than as
set forth at the end of Article VII in respect of the rescission of any
acceleration of the Obligations, postpone the scheduled date of payment of the
principal amount of any Loan or LC Disbursement, or any interest thereon, or any
fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender affected thereby, (iv) change
Section 2.17(b), or (c) in a manner that would alter the pro rata sharing of
payments required thereby, without the written consent of each Lender, or (v)
change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender; provided further that no such agreement shall (i) amend, modify or
waive Section 2.19 without the prior written consent of the Administrative
Agent, the Issuing Bank and the Swingline Lender or (ii) amend, modify or
otherwise affect the rights or duties of the Administrative Agent, the Issuing
Bank or the Swingline Lender hereunder without the prior written consent of the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be. Notwithstanding the foregoing, the consent of the Required Lenders shall not
be required to amend this Agreement to increase the total Commitments pursuant
to Section 2.08 and to make other changes incidental thereto or contemplated
thereby.
SECTION 9.03.    Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable, documented out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent in connection with the
syndication of the credit facilities provided for herein, the preparation and
administration of this Agreement or any amendments, modifications

65

--------------------------------------------------------------------------------



or waivers of the provisions hereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), provided that Borrower
shall be responsible for the payment of the reasonable fees, charges and
disbursements of only a single primary legal counsel and, if applicable,
appropriate local, regulatory or other special counsel, for the Administrative
Agent, (ii) all reasonable, documented out-of-pocket expenses incurred by the
Issuing Bank in connection with the issuance, amendment, renewal or extension of
any Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, the Issuing Bank or
any Lender, including the fees, charges and disbursements of any counsel for the
Administrative Agent, the Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.
(b)    The Borrower shall indemnify the Administrative Agent, the Issuing Bank
and each Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including the fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions or any other transactions contemplated hereby, (ii) any Loan
or any Letter of Credit or the use of the proceeds therefrom (including any
refusal by the Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property owned or
operated by the Borrower or any of its Subsidiaries, or any Environmental Claim
related in any way to the Borrower or any of its Subsidiaries, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by the Borrower or a third party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from (x) the
gross negligence or willful misconduct of such Indemnitee, (y) a claim brought
by the Borrower against an Indemnitee for breach of such Indemnitee’s
obligations under any Credit Document, so long as the Borrower is the prevailing
party in such claim, or (z) except with respect to JPMorgan Chase Bank, N.A. in
its individual capacity or as Administrative Agent, claims brought by an
Indemnitee solely against another Indemnitee and not involving a direct act or
omission of Borrower. This Section 9.03(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims or damages arising from any
non-Tax claim.
(c)    To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent, the Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is

66

--------------------------------------------------------------------------------



sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent, the Issuing
Bank or the Swingline Lender in its capacity as such.
(d)    To the extent permitted by applicable law, no party hereto (or Affiliate
thereof) may assert, and each such Person for itself and on behalf of any such
Affiliate hereby waives, any claim against any other party hereto (or Affiliate
thereof), on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof, other than any claim made by an Indemnitee
pursuant to Section 9.03(b) hereof to reimburse it for an amount paid to an
unaffiliated third party. No Indemnitee shall be liable for any damages arising
from the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Credit
Documents or the transactions contemplated hereby or thereby except to the
extent such damages are found by a final, non‑appealable judgment of a court to
arise from the willful misconduct or gross negligence of such Indemnitee.
(e)    All amounts due under this Section shall be payable promptly after
written demand therefor, accompanied by appropriate backup documentation, as
applicable.
SECTION 9.04.    Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
(b)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld) of:
(A)    the Borrower, provided that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee; and
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall

67

--------------------------------------------------------------------------------



object thereto by written notice to the Administrative Agent within 5 Business
Days after having received notice thereof;
(B)    the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of any Commitment to an assignee that
is a Lender with a Commitment immediately prior to giving effect to such
assignment;
(C)    the Swingline Lender; and
(D)    the Issuing Bank.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more “Credit Contacts” to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
affiliates and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.
(iii)    Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of

68

--------------------------------------------------------------------------------



Sections 2.14, 2.15, 2.16 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
(iv)    The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent,
the Issuing Bank and the Lenders shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Borrower, the Issuing Bank and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.
(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.04(c), 2.05(d) or (e),
2.06(b), 2.17(d) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.
(c)    Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”), other than an Ineligible
Institution, in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged; (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations; and (iii) the Borrower,
the Administrative Agent, the Issuing Bank and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
The Borrower agrees that each Participant shall be entitled to the

69

--------------------------------------------------------------------------------



benefits of Sections 2.14, 2.15 and 2.16 (subject to the requirements and
limitations therein, including the requirements under Section 2.16(f) (it being
understood that the documentation required under Section 2.16(f) shall be
delivered by such Participant to the participating Lender)) to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section; provided that such Participant (i) agrees to be
subject to the provisions of 2.19 as if it were an assignee under paragraph (b)
of this Section; and (ii) shall not be entitled to receive any greater payment
under Sections 2.14 or 2.16, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 2.18(b) with respect to any Participant. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.17(c) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Credit Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Credit
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Commitment, Loan, Letter of Credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations or in connection with any exercise by a Participant of any rights
hereunder. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
SECTION 9.05.    Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full

70

--------------------------------------------------------------------------------



force and effect as long as the principal of or any accrued interest on any Loan
or any fee or any other amount payable under this Agreement is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or terminated. The provisions of Sections 2.14, 2.15, 2.16 and
9.03 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement or any provision
hereof.
SECTION 9.06.    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by electronic mail shall be effective as delivery of a
manually executed counterpart of this Agreement.
SECTION 9.07.    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 9.08.    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
against any of and all the obligations of the Borrower now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.
SECTION 9.09.    Governing Law; Jurisdiction; Consent to Service of Process.
(a)This Agreement shall be construed in accordance with and governed by the law
of the State of Illinois.
(b)    The Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of Illinois sitting in Cook County and of the United States District Court
of the Northern District of Illinois, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to

71

--------------------------------------------------------------------------------



this Agreement, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
Illinois State or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that the Administrative Agent, the Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement against the Borrower or its properties in the courts of any
jurisdiction.
(c)    The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
SECTION 9.10.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 9.11.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.12.    Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process (in
which case the Administrative Agent, Issuing Bank or applicable Lender shall
notify Borrower in advance of such disclosure, to

72

--------------------------------------------------------------------------------



the extent permitted by law), (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, the Issuing
Bank or any Lender on a non-confidential basis from a source other than the
Borrower that is not known by such Person to be prohibited from disclosing such
information by a legal, contractual or fiduciary obligation to the Borrower. For
the purposes of this Section, “Information” means all information received from
the Borrower relating to the Borrower or its business, other than any such
information that is available to the Administrative Agent, the Issuing Bank or
any Lender on a non-confidential basis prior to disclosure by the Borrower. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
SECTION 9.13.    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
SECTION 9.14.    USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies the Borrower that pursuant to
the requirements of the Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Act.
SECTION 9.15.    No Fiduciary Duty. The Administrative Agent, each Lender and
their Affiliates (collectively, solely for purposes of this paragraph, the
“Lenders”) may have economic interests that conflict with those of the Borrower,
its stockholders and/or its Affiliates. The Borrower agrees that nothing in the
Credit Documents or otherwise will be deemed to create an advisory, fiduciary or
agency relationship or fiduciary or other implied duty between any

73

--------------------------------------------------------------------------------



Lender, on the one hand, and the Borrower, its stockholders or its Affiliates,
on the other.  The Borrower acknowledges and agrees that (i) the transactions
contemplated by the Credit Documents (including the exercise of rights and
remedies hereunder and thereunder) are arm’s-length commercial transactions
between the Lenders, on the one hand, and the Borrower, on the other, and (ii)
in connection therewith and with the process leading thereto, (x) no Lender has
assumed an advisory or fiduciary responsibility in favor of the Borrower, its
stockholders or its Affiliates with respect to the transactions contemplated
hereby (or the exercise of rights or remedies with respect thereto) or the
process leading thereto (irrespective of whether any Lender has advised, is
currently advising or will advise the Borrower, its stockholders or its
Affiliates on other matters) or any other obligation to the Borrower except the
obligations expressly set forth in the Credit Documents and (y) each Lender is
acting solely as principal and not as the agent or fiduciary of the Borrower,
its management, stockholders, creditors or any other Person.  The Borrower
acknowledges and agrees that it has consulted its own legal and financial
advisors to the extent it deemed appropriate and that it is responsible for
making its own independent judgment with respect to such transactions and the
process leading thereto.  The Borrower agrees that it will not claim that any
Lender has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty, to the Borrower in connection with such transactions
or the process leading thereto.


[signature pages follow]



74

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
BORROWER:
KEMPER CORPORATION


By: /s/ Christopher L. Moses


Name: Christopher L. Moses


Title: Vice President and Treasurer









Signature Page to Credit Agreement

--------------------------------------------------------------------------------



LENDERS:
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and as a Lender
By: /s/ Thomas A. Kiepura
Name: Thomas A. Kiepura
Title: Vice President















Signature Page to Credit Agreement

--------------------------------------------------------------------------------



WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Syndication Agent and as a Lender
By: /s/ Casey Connelly
Name: Casey Connelly
Title: Vice President











Signature Page to Credit Agreement

--------------------------------------------------------------------------------



FIFTH THIRD BANK,
as Co-Syndication Agent and as a Lender
By: /s/ Rob Szymanski
Name: Rob Szymanski
Title: Portfolio Manager





Signature Page to Credit Agreement

--------------------------------------------------------------------------------



ASSOCIATED BANK,
as a Lender
By: /s/ Edward J. Chidiac
Name: Edward J. Chidiac
Title: Senior Vice President





Signature Page to Credit Agreement

--------------------------------------------------------------------------------



PNC BANK, NATIONAL ASSOCIATION,
as a Lender
By: /s/ Richard Onkey
Name: Richard Onkey
Title: Vice President





Signature Page to Credit Agreement

--------------------------------------------------------------------------------



U.S. BANK NATIONAL ASSOCIATION,
as a Lender
By: /s/ Evan Glass
Name: Evan Glass
Title: Vice President





Signature Page to Credit Agreement

--------------------------------------------------------------------------------



THE BANK OF NEW YORK MELLON,
as a Lender
By: /s/ Paulette Truman
Name: Paulette Truman
Title: Vice President





Signature Page to Credit Agreement

--------------------------------------------------------------------------------



THE NORTHERN TRUST COMPANY,
as a Lender
By: /s/ Chris McKean
Name: Chris McKean
Title: Senior Vice President





Signature Page to Credit Agreement

--------------------------------------------------------------------------------



Schedule 1.01


PRICING SCHEDULE


Applicable Rate
Level I
Status
Level II Status
Level III Status
Level IV Status
Eurodollar Rate
1.150%
1.275%
1.375%
1.450%
ABR Rate
0.150%
0.275%
0.375%
0.450%
Facility Fee Rate
0.225%
0.225%
0.250%
0.300%





For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:


"Financials" means the annual or quarterly financial statements of the Borrower
delivered pursuant to Section 5.09 or 5.10 of this Agreement.


"Level I Status" exists at any date if, as of the last day of the fiscal quarter
of the Borrower referred to in the most recent Financials, the Leverage Ratio is
less than or equal to 0.20 to 1.00.


"Level II Status" exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I Status and (ii) the Leverage Ratio is
less than or equal to 0.25 to 1.00.


"Level III Status" exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I Status or Level II Status and (ii) the
Leverage Ratio is less than or equal to 0.30 to 1.00.


"Level IV Status" exists at any date if the Borrower has not qualified for Level
I Status, Level II Status or Level III Status.


"Status" means Level I Status, Level II Status, Level III Status or Level IV
Status.


The Applicable Rate shall be determined in accordance with the foregoing table
based on the Borrower's Status as reflected in the then most recent Financials.
Adjustments, if any, to the Applicable Rate shall be effective five Business
Days after the Administrative Agent has received the applicable Financials. If
the Borrower fails to deliver the Financials to the Administrative Agent at the
time required pursuant to this Agreement, then the Applicable Rate shall be the
highest Applicable Rate set forth in the foregoing table until five days after
such Financials are so delivered. Until adjusted Level II Status shall be deemed
to exist.


If, as a result of any restatement of or other adjustment to the Financials of
the Borrower or for any other reason, Administrative Agent reasonably determines
that (a) the Leverage Ratio as calculated by Borrower as of any applicable date
was inaccurate and (b) a proper calculation of the Leverage Ratio would have
resulted in different pricing for any period, then (i) if the proper calculation
of the Leverage Ratio would have resulted in higher pricing for such period,
Borrower shall automatically and retroactively (or, if the recalculation results
from anything other than a restatement or post-effective adjustment to such



--------------------------------------------------------------------------------



Financials by the Borrower, upon the Borrower’s receipt of a notice by the
Administrative Agent indicating the reason for such recalculation) be obligated
to pay to Administrative Agent, for the benefit of the applicable Lenders,
promptly on demand by Administrative Agent, an amount equal to the excess of the
amount of interest and fees that should have been paid for such period over the
amount of interest and fees actually paid for such period; and (ii) if the
proper calculation of the Leverage Ratio would have resulted in lower pricing
for such period, neither Administrative Agent nor any Lender shall have any
obligation to repay any interest or fees to Borrower; provided that if, as a
result of any restatement or other event a proper calculation of the Leverage
Ratio would have resulted in higher pricing for one or more periods and lower
pricing for one or more other periods (due to the shifting of income or expenses
from one period to another period or any similar reason), then the amount
payable by Borrower pursuant to clause (i) above shall be based upon the excess,
if any, of the amount of interest and fees that should have been paid for all
applicable periods over the amount of interest and fees paid for all such
periods.



--------------------------------------------------------------------------------



Schedule 2.01


Commitments




BANK
  ALLOCATION
    PERCENT
JPMorgan Chase Bank, N.A.
$75,000,000
23.08
%
Wells Fargo Bank, National Association
$75,000,000
23.08
%
Fifth Third Bank
$55,000,000
16.93
%
The Northern Trust Company
$30,000,000
9.23
%
U.S. Bank National Association
$30,000,000
9.23
%
Associated Bank
$20,000,000
6.15
%
PNC Bank, National Association
$20,000,000
6.15
%
The Bank of New York Mellon
$20,000,000
6.15
%
 
$
325,000,000


100.00
%






--------------------------------------------------------------------------------



Schedule 3.03
Subsidiaries
Subsidiaries of KEMPER CORPORATION




Subsidiaries of Kemper Corporation, with their states of incorporation in
parentheses, are as follows:


1.
301 Oxford Valley Insurance Agency, Inc.(Pennsylvania)

2.
Alpha Property & Casualty Insurance Company (Wisconsin)

3.
Capitol County Mutual Fire Insurance Company (Texas)*

4.
Charter Indemnity Company (Texas)

5.
C L & C Holding Incorporated (Connecticut)

6.
Connecticut Casualty Insurance Agency, Inc. (Connecticut)

7.
DRC Services Company, Inc. (New York)

8.
Direct Response Corporation (Delaware)

9.
Family Security Funerals Company (Texas)

10.
Financial Indemnity Company (Illinois)

11.
Fireside Bank (California)

12.
Fireside Securities Corporation (California)

13.
KAHG LLC (Illinois)

14.
Kemper Corporate Services, Inc. (Illinois)

15.
Kemper General Agency, Inc. (Texas)

16.
Kemper Independence Insurance Company (Illinois)

17.
Merastar Industries, LLC (Delaware)

18.
Merastar Insurance Company (Illinois)

19.
Mutual Benefit Assessment Corporation (Alabama)

20.
Mutual Savings Fire Insurance Company (Alabama)

21.
Mutual Savings Life Insurance Company (Alabama)

22.
National Merit Insurance Company (Washington)

23.
NCM Management Corporation (Delaware)

24.
Old Reliable Casualty Company (Missouri)*

25.
One East Wacker LLC (Illinois)

26.
The Reliable Life Insurance Company (Missouri)

27.
Reserve National Insurance Company (Oklahoma)

28.
Response General Agency of Texas, Inc. (Connecticut)

29.
Response Indemnity Company of California (California)

30.
Response Insurance Company (Illinois)

31.
Response Property & Management Company (Massachusetts)

32.
Response Worldwide Direct Auto Insurance Company (Illinois)

33.
Response Worldwide Insurance Company (Illinois)

34.
Security One Insurance Agency (Tennessee)




--------------------------------------------------------------------------------



35.
Trinity Universal Insurance Company (Texas)

36.
UICA Investment Holdings LLC (Delaware)

37.
Union National Fire Insurance Company (Louisiana)

38.
Union National Life Insurance Company (Louisiana)

39.
United Casualty Insurance Company of America (Illinois)

40.
United Insurance Company of America (Illinois)

41.
Unitrin Advantage Insurance Company (New York)

42.
Unitrin Auto and Home Insurance Company (New York)

43.
Unitrin County Mutual Insurance Company (Texas)*

44.
Unitrin Direct General Agency, Inc. (Texas)

45.
Unitrin Direct Insurance Company (Illinois)

46.
Unitrin Direct Property & Casualty Company (Illinois)

47.
Unitrin Preferred Insurance Company (New York)

48.
Unitrin Safeguard Insurance Company (Wisconsin)

49.
Valley Insurance Company (California)

50.
Valley Property & Casualty Insurance Company (Oregon)

51.
Warner Insurance Company (Illinois)




--------------------------------------------------------------------------------



* May be deemed to be an affiliate pursuant to Rule 1-02 of SEC Regulation S-X.







--------------------------------------------------------------------------------



Schedule 6.02
Existing Indebtedness


1.
Indebtedness arising out of that certain Mortgage between Wells Fargo Bank, as
Mortgagee, and United Insurance Company of America, as Mortgagor, identified as
Loan Number 60-0873201, against property located at 4530 East Ray Road, Phoenix,
Arizona, in the outstanding principal amount of $5,621,148.99 as of February 29,
2012



2.
Indebtedness arising out of that certain Letter of Credit Number CTCS-602545
issued by JPMorgan Chase Bank, N.A. on behalf of Mutual Savings Life Insurance
Company in favor of Liberty Mutual Insurance Company (as the same may have been
amended from time to time prior to the date hereof) in the aggregate amount of
$100,000.00



3.
Indebtedness arising out of that certain Letter of Credit Number 00318444 issued
by JPMorgan Chase Bank, N.A. (as successor by merger to Bank One, NA) on behalf
of Trinity Universal Insurance Company in favor of Argonaut Insurance Company
(as the same may have been amended from time to time prior to the date hereof)
in the aggregate amount of $100,000.00



4.
Certain capital lease obligations as reported in Note 8 – Leases to the
Consolidated Financial Statements included in the 2011 Annual Report on Form
10-K. The present value of such obligations is $3.2 million.








--------------------------------------------------------------------------------



Schedule 6.03
Existing Liens


1. Security interest in the property located at 4530 East Ray Road, Phoenix,
Arizona
to secure the Indebtedness listed as item number 1 on Schedule 6.02.


2. Security interest in the funds held in the cash collateral account
established by the
Borrower with The Travelers Indemnity Company in the aggregate amount of
$13,100,000, with regard to the Kemper Corporation Worker’s Compensation policy.









--------------------------------------------------------------------------------



EXHIBIT A
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.
1.
Assignor:        

2.
Assignee:        
    [and is an Affiliate/Approved Fund of [identify Lender]1]

3.
Borrower(s):    Kemper Corporation, a Delaware corporation

4.
Administrative Agent:     JPMorgan Chase Bank, N.A., as the administrative agent
under the Credit Agreement

5.
Credit Agreement:    Credit Agreement dated as of March 7, 2012 among Kemper
Corporation, the Lenders parties thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, and the other agents party thereto.



____________________
1Select as applicable



--------------------------------------------------------------------------------



6.
Assigned Interest:

Aggregate Amount of Commitment for all Lenders
Amount of Commitment Assigned
Percentage Assigned of Commitment 2
$
$
%
$
$
%
$
$
%
 
 
 
 
 
 



Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more Credit
Contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower and its related parties or their
respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]
By:         
Title:
ASSIGNEE
[NAME OF ASSIGNEE]
By:         
Title:










_____________________________________________________________________________________
2 Set forth to at least 9 decimals, as a percentage of the Commitment of all
Lenders thereunder.



--------------------------------------------------------------------------------



[Consented to and] 3 Accepted:
JPMORGAN CHASE BANK, N.A., as
Administrative Agent
By    
Title:
[Consented to:] 4 
[NAME OF RELEVANT PARTY]
By    
Title:












______________________________________________________________
3 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
4 To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Lender, Issuing Bank) is required by the terms of the Credit
Agreement.







--------------------------------------------------------------------------------



ANNEX 1
Credit Agreement dated as of March 7, 2012 among Kemper Corporation, the Lenders
parties thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and the
other agents party thereto.
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Credit Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Credit Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Credit Document.
1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.09 or 5.10 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Documents are required to be performed by it as a Lender.



--------------------------------------------------------------------------------



2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
electronic mail shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
Illinois.





--------------------------------------------------------------------------------



EXHIBIT B


FORM OF BORROWING REQUEST


______________, 20__


The undersigned, Kemper Corporation (the "Borrower"), refers to the Credit
Agreement, dated as of March 7, 2012 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the "Credit
Agreement"), among the Borrower, the Lenders party thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent. Capitalized terms used herein have the
meanings assigned to them in the Credit Agreement. The Borrower hereby requests
a Borrowing, pursuant to Section 2.03 of the Credit Agreement, as follows:
(i)    The aggregate amount of the requested Borrowing is $___________.
(ii)    The Business Day on which the Borrower requests the Borrowing to be made
is ____________, 20__.
(iii)    The requested Borrowing is an [Eurodollar] [ABR] Borrowing.
(iv)    If a Eurodollar Borrowing, the initial Interest Period for the requested
Borrowing is ____ [one, two, three or six] months.
(v)    The requested Borrowing shall be funded to Borrower's account no.
_____________________.


Very truly yours,


KEMPER CORPORATION
By:    
Name: _____________________________
Title:     





--------------------------------------------------------------------------------



EXHIBIT C
FORM OF PROMISSORY NOTE
_______________, 20__


FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
_____________________ and its registered assigns (the “Lender”), in accordance
with the provisions of the Agreement (as hereinafter defined), the principal
amount of each Loan from time to time made by the Lender to the Borrower under
that certain Credit Agreement dated as of March 7 2012 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement”; the terms defined therein being used herein as therein defined),
among Kemper Corporation, the Lenders from time to time party thereto, and
JPMorgan Chase Bank, N.A., as Administrative Agent. The Borrower promises to pay
interest on the unpaid principal amount of each Loan from the date of such Loan
until such principal amount is paid in full, at such interest rates and at such
times as provided in the Agreement. All payments of principal and interest shall
be made to the Administrative Agent for the account of the Lender. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Agreement. This Note is one of the promissory notes referred to
in the Agreement, is entitled to the benefits thereof and may be prepaid in
whole or in part subject to the terms and conditions provided therein. Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Agreement, all amounts then remaining unpaid on this Note shall become, or
may be declared to be, immediately due and payable all as provided in the
Agreement. The Lender may attach schedules to this Note and endorse thereon the
date, amount, currency and maturity of its Loans and payments with respect
thereto.




The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.


THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF ILLINOIS.


[signature page follows]







--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has executed this Note by its duly
authorized officer.


KEMPER CORPORATION
By:     
Name:     
Title:    





--------------------------------------------------------------------------------



EXHIBIT D
EXHIBIT D-1
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement (as amended, restated,
supplemented or otherwise modified and in effect from time to time, the “Credit
Agreement”) dated as of March 7, 2012 among Kemper Corporation (the “Borrower”),
the Lenders parties thereto, JPMorgan Chase Bank, N.A., as Administrative Agent,
and the other agents parties thereto.
Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (ii) it is not a bank within
the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code, (iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code and (v) the interest payments in
question are not effectively connected with the undersigned’s conduct of a
U.S. trade or business.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:______________________________________
    Name:
    Title:
Date: ________ __, 20__



--------------------------------------------------------------------------------



EXHIBIT D-2
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement (as amended, restated,
supplemented or otherwise modified and in effect from time to time, the “Credit
Agreement”) dated as of March 7, 2012 among Kemper Corporation (the “Borrower”),
the Lenders parties thereto, JPMorgan Chase Bank, N.A., as Administrative Agent,
and the other agents parties thereto.
Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any promissory note(s) evidencing such Loan(s)) in respect of which
it is providing this certificate, (ii) its partners/members are the sole
beneficial owners of such Loan(s) (as well as any promissory note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement, neither the undersigned nor any of its partners/members is a
bank extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.
The undersigned has furnished the Administrative Agent and the Borrower with
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of its
partners/members claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:______________________________________
    Name:
    Title:
Date: ________ __, 20__



--------------------------------------------------------------------------------





EXHIBIT D-3
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Participants That Are Not Partnerships
For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Credit Agreement (as amended, restated,
supplemented or otherwise modified and in effect from time to time, the “Credit
Agreement”) dated as of March 7, 2012 among Kemper Corporation (the “Borrower”),
the Lenders parties thereto, JPMorgan Chase Bank, N.A., as Administrative Agent,
and the other agents parties thereto.
Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned’s conduct of a U.S. trade or business.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:______________________________________
    Name:
    Title:
Date: ________ __, 20__



--------------------------------------------------------------------------------





EXHIBIT D-4
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement (as amended, restated,
supplemented or otherwise modified and in effect from time to time, the “Credit
Agreement”) dated as of March 7, 2012 among Kemper Corporation (the “Borrower”),
the Lenders parties thereto, JPMorgan Chase Bank, N.A., as Administrative Agent,
and the other agents parties thereto.
Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, (v) none of its partners/members is a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (vi) the interest payments in question are not effectively connected
with the undersigned’s or its partners/members’ conduct of a U.S. trade or
business.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by an IRS Form W-8BEN from each of its partners/members claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By:______________________________________
    Name:
    Title:
Date: ________ __, 20__









--------------------------------------------------------------------------------



AMENDMENT NO. 1 TO CREDIT AGREEMENT
This AMENDMENT NO. 1 TO CREDIT AGREEMENT (this “Amendment”), dated as of
December 31, 2013, is executed by and among Kemper Corporation (the “Borrower”),
the Lenders (as defined below), and JPMorgan Chase Bank, N.A., as administrative
agent (the “Administrative Agent”).
BACKGROUND
A.The Borrower, the lenders party thereto (“Lenders”), the Administrative Agent
and the other named agents are party to that certain Credit Agreement dated as
of March 7, 2012 (the “Credit Agreement”).
B.    The parties wish to amend the Credit Agreement as provided herein.
C.    The Borrower, the Administrative Agent and the Lenders are willing to
enter into this Amendment upon the terms and conditions set forth below.
NOW THEREFORE, in consideration of the matters set forth in the recitals and the
covenants and provisions herein set forth, and other valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
AGREEMENT
Section 1.    Definitions. Capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed thereto in the Credit Agreement.
Section 2.    Reduction of the Commitments. As of the First Amendment Effective
Date (as defined below), the aggregate Commitments are hereby reduced by
$100,000,000 to $225,000,000 in accordance with the new Schedule 2.01 to the
Credit Agreement attached hereto as Exhibit A.
Section 3.    Amendments to the Credit Agreement. As of the First Amendment
Effective Date, the Credit Agreement is hereby amended as follows:
3.1.    Section 1.01 of the Credit Agreement is hereby amended by restating the
following defined term in its entirety:
"LIBO Rate" means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any successor
or substitute page) on such screen at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, as the rate for
dollar deposits in the London interbank market with a maturity comparable to
such Interest Period. In the event that such rate does not appear on such page
(or on any successor or substitute page on such screen or otherwise on such
screen), the “LIBO Rate” shall be determined by reference to such other
comparable publicly available service for displaying interest rates for dollar
deposits in the London interbank market as may be selected by the Administrative
Agent or, in the absence of such availability, by reference to the rate at which
dollar deposits of $5,000,000 and for a maturity comparable to such Interest
Period are offered by the principal London office of the Administrative Agent in
immediately available funds in the

1

--------------------------------------------------------------------------------



London interbank market at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period.
3.2.    Section 6.02 of the Credit Agreement is hereby amended by deleting
paragraph (d) thereof in its entirety and replacing it with the following:
(d) Indebtedness incurred in connection with borrowings from the Federal Home
Loan Bank or issuances of Surplus Notes, in an amount not to exceed $250,000,000
in the aggregate at any time outstanding; provided, that the aggregate
Indebtedness incurred in connection with issuances of Surplus Notes shall not
exceed $100,000,000 at any one time outstanding;
3.3.    Schedule 2.01 to the Credit Agreement is hereby restated in its entirety
in the form of Schedule 2.01 hereto.
Section 4.    Representations and Warranties. To induce the Administrative Agent
and the undersigned Lenders to execute this Amendment, the Borrower hereby
represents and warrants to the Administrative Agent and such Lenders as follows:
4.1.    the execution, delivery and performance of this Amendment have been duly
authorized by all requisite action of the Borrower, and this Amendment
constitutes the legal, valid and binding obligation of the Borrower, enforceable
against the Borrower in accordance with its terms, subject to bankruptcy,
insolvency, reorganization, fraudulent transfer, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability;
4.2.    each of the representations and warranties in the Credit Agreement and
the other Credit Documents is true and correct in all material respects with the
same effect as though made on and as of the date hereof (except, in each case,
to the extent stated to relate to an earlier date, in which case such
representation or warranty shall have been true and correct on and as of such
earlier date); provided, that if a representation or warranty is qualified as to
materiality, the applicable materiality qualifier set forth above shall be
disregarded with respect to such representation and warranty for purposes of
this provision; and


4.3.    no Default exists under the Credit Agreement or would exist after giving
effect to this Amendment.
Section 5.    Effectiveness. This Amendment shall become effective as of the
date first set forth above, subject to the satisfaction of the following
conditions precedent (the date of such satisfaction being the “First Amendment
Effective Date”):
5.1.    Amendment. Administrative Agent shall have received counterparts of this
Amendment signed by the Administrative Agent, the Borrower and the Required
Lenders.
5.2.    Representations and Warranties. The warranties and representations of
the Borrower contained in this Amendment shall each be true and correct as of
the effective date hereof, with the same effect as though made on such date.
5.3.    No Default. After giving effect to this Amendment, no Default under the
Credit Agreement shall have occurred and be continuing.

2

--------------------------------------------------------------------------------



Section 6.    Reference to and Effect Upon the Credit Agreement.
6.1.    Except as specifically provided herein, the Credit Agreement and the
other Credit Documents shall remain in full force and effect and are hereby
ratified and confirmed.
6.2.    Except as specifically set forth herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Administrative Agent or the Lenders under the Credit
Agreement or any other Credit Document, nor constitute an amendment or waiver of
any provision of the Credit Agreement or any other Credit Document. Upon the
effectiveness of this Amendment, each reference to the Credit Agreement
contained therein or in any other Credit Document shall mean and be a reference
to the Credit Agreement as amended hereby. This Amendment shall constitute a
Credit Document for the purposes of the Credit Agreement and each other Credit
Document.
Section 7.    APPLICABLE LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED IN ACCORDANCE
WITH, THE INTERNAL LAWS OF THE STATE OF ILLINOIS, WITHOUT REGARD TO CONFLICTS OF
LAWS PRINCIPLES THAT WOULD REQUIRE APPLICATION OF ANOTHER LAW.
Section 8.    Enforceability and Severability. Wherever possible, each provision
in or obligation under this Amendment shall be interpreted in such manner as to
be effective and valid under applicable law, but if any such provision or
obligation shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.
Section 9.    Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which when taken together shall constitute one and the same instrument.
Delivery of a counterpart signature page by facsimile transmission or by e-mail
transmission of an Adobe portable document format file (also known as a “PDF”
file) shall be effective as delivery of a manually executed counterpart
signature page.
Section 10.    Costs and Expenses. The Borrower hereby affirms its obligation
under Section 9.03 of the Credit Agreement to reimburse the Administrative Agent
for all reasonable, documented out-of-pocket expenses incurred in connection
with the preparation, negotiation, execution and delivery of this Amendment,
including but not limited to the attorneys’ fees and expenses of a single
primary legal counsel for the Administrative Agent with respect thereto.
[signature pages follow]



3

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the day
and year first above written.


BORROWER:
KEMPER CORPORATION, as Borrower


By: /s/ Christopher L. Moses
Title: Vice President


LENDERS:
JPMORGAN CHASE BANK, N.A., as Administrative Agent and as a Lender



By: /s/ Hector Varona
Title: Vice President


WELLS FARGO BANK, NATIONAL ASSOCIATION, as Co-Syndication Agent and as a Lender


By: /s/ Robert C. Meyer
Title: Managing Director


FIFTH THIRD BANK, as Co-Syndication Agent and as a Lender


By: /s/ Daniel J. Clarke, Jr.
Title: Managing Director











--------------------------------------------------------------------------------



ASSOCIATED BANK, as a Lender


By: /s/ Liliana Huerta
Title: Vice President


PNC BANK, NATIONAL ASSOCIATION, as a Lender


By: /s/ Nicole R. Limberg
Title: Vice President


US BANK NATIONAL ASSOCIATION, as a Lender


By: /s/ Ginger K. So
Title: Senior Vice President


BANK OF NEW YORK MELLON, as a Lender


By: /s/ Ken Sneider
Title: Managing Director



--------------------------------------------------------------------------------





THE NORTHERN TRUST COMPANY, as a Lender


By: /s/ Michael J. Kingsley
Title: Senior Vice President



--------------------------------------------------------------------------------





EXHIBIT A


Schedule 2.01


Commitments




BANK
  ALLOCATION
    PERCENT
JPMorgan Chase Bank, N.A.


$51,920,000


23.08
%
Wells Fargo Bank, National Association


$51,920,000


23.08
%
Fifth Third Bank


$38,070,000


16.93
%
The Northern Trust Company


$20,770,000


9.23
%
U.S. Bank National Association


$20,770,000


9.23
%
Associated Bank


$13,850,000


6.15
%
PNC Bank, National Association


$13,850,000


6.15
%
The Bank of New York Mellon


$13,850,000


6.15
%
 


$225,000,000


100.00
%




